05/26/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs January 4, 2017

                                     IN RE LENA G.

               Appeal from the Juvenile Court for Washington County
                       No. J10171 Robert G. Lincoln, Judge
                      ___________________________________

                            No. E2016-00798-COA-R3-PT
                       ___________________________________


This is a termination of parental rights case involving the child, Lena G. (“the Child”),
who was fifteen years of age at the conclusion of trial. On October 8, 2013, the
Washington County Juvenile Court (“trial court”) granted temporary legal custody of the
Child to the Tennessee Department of Children’s Services (“DCS”). The Child was
immediately placed in foster care, where she has remained since that date. Following a
hearing, the trial court entered an order on June 11, 2014, adjudicating the Child
dependent and neglected in the care of the parents. On November 19, 2014, DCS filed a
petition to terminate the parental rights of the Child’s mother, Sherry G. (“Mother”), and
her father, Teddy G. (“Father”). The trial court admitted Mother’s hospital records as an
exhibit during trial over her objection. Following a bench trial, the trial court terminated
Mother’s and Father’s parental rights to the Child after determining by clear and
convincing evidence that (1) the parents failed to provide a suitable home for the Child,
(2) the parents failed to substantially comply with the requirements of the permanency
plans, (3) the conditions that led to the removal of the Child from the parents’ custody
still persisted, and (4) Mother was mentally incompetent to adequately care for the Child.
The trial court further found by clear and convincing evidence that termination of
Mother’s and Father’s parental rights was in the best interest of the Child. Both Mother
and Father have appealed. Having determined that the Child had not been removed from
the parents’ home for six months by court order when the petition to terminate parental
rights was filed, we reverse the trial court’s ruling regarding the statutory ground of
persistence of conditions as to both parents. We conclude that the trial court erred in
admitting Mother’s hospital records but determine this error to be harmless. We affirm
the trial court’s judgment in all other respects, including the termination of Mother’s and
Father’s parental rights to the Child.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                Affirmed in Part, Reversed in Part; Case Remanded
THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which RICHARD H.
DINKINS, J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Joseph O. McAfee, Greeneville, Tennessee, for the appellant, Teddy G.

Robert Black, Kingsport, Tennessee, for the appellant, Sherry G.

Herbert H. Slatery, III, Attorney General and Reporter, and Brian A. Pierce, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

Rachel Ratliff, Johnson City, Tennessee, Guardian Ad Litem.

Michelle Caggiano, Johnson City, Tennessee, Attorney Ad Litem.

                                            OPINION

                             I. Factual and Procedural Background

       The Child was previously removed from the parents’ custody in January 2011
after DCS filed a petition alleging that the Child was dependent and neglected. In the
prior DCS case, Mother underwent a psychological assessment in May 2011 with Dr.
Willard Sims; the results of which were admitted as an exhibit at trial. That assessment,
inter alia, provided:

       [Mother] has a closed case at Watauga Behavioral Health Services. Her
       last diagnoses include Adjustment Disorder with Mixed Disturbance of
       Emotions and Conduct, Personality Disorder Not Otherwise Specified, and
       [Intellectual Disability].[1] She was seen by Richard Kirk, LCSW of the
       Mobile Crisis Response Team on 05/30/96 and was referred for outpatient
       treatment. She was seen by Kathy Henley, M.Ed. of the Mobile Crisis
       Response Team on 04/26/03 due to an assault by her husband. She was
       diagnosed with Mood Disorder Not Otherwise Specified and Partner-
       Relational Problem. She was referred for outpatient therapy. She was seen
       by James Sapp, M.Ed. of the Mobile Crisis Response Team on 11/24/03
       due to an anxiety attack and having made scratches to the back of her left
       wrist. She was diagnosed with Anxiety Disorder Not Otherwise Specified
       and Depressive Disorder Not Otherwise Specified. A safety plan was able
1
  We note that our Supreme Court has urged the use of “intellectual disability” whenever possible to
avoid negative stereotypes and potentially hurtful terminology. See Keen v. State, 398 S.W.3d 594, 600
n.6 (Tenn. 2012) (citing the Tennessee General Assembly’s 2010 amendment to Tennessee Code
Annotated § 39-13-203); In re Christopher S., No. E2012-02349-COA-R3-PT, 2013 WL 5436673, at *3
n.1 (Tenn. Ct. App. Sept. 27, 2013).

                                                -2-
to be developed and she was referred for outpatient treatment. She denied
any history of inpatient mental health treatment or any family history of
mental illness.

***

CLINICAL SUMMARY AND RECOMMENDATIONS:

[Mother] is a 46-year-old Caucasian separated female from Johnson City,
Tennessee who was referred for a psychological evaluation by Melissa
Brown of the Department of Children’s Services. She displayed an anxious
mood and affect with sufficient levels of concentration and attention. She
appeared to be a credible historian and results of this assessment appear to
be valid. On the WAIS-IV, [Mother] obtained a Full Scale IQ of 55 which
falls within the Extremely Low Range of intellectual functioning. She has
a diagnostic history of Mild [Intellectual Disability] and has experienced
difficulties with communication skills and functional academic skills.
Attempts to administer the Personality Assessment Inventory to [Mother]
were unsuccessful. [Mother] reported symptoms of anxiety. She is
currently in a custody dispute related to her daughter.

Based on the information obtained in this evaluation, the following
recommendations are being made:

      1. [Mother] would benefit from individual therapy to focus on
      symptoms of anxiety. If these symptoms persist or intensify, she
      would benefit from a psychiatric consultation.

      2. In case of consideration of family reunification, [Mother] would
      benefit from intensive family therapy to focus on co-parenting
      issues, family rules and consequences, family communication
      processes, and on age-appropriate parenting techniques.

      3. In case of consideration of family reunification, [Mother] would
      benefit from successful completion of a DCS-approved parenting
      course to focus on age-appropriate parenting skills.

      4. In case of consideration of family reunification, [Mother] would
      benefit from some type of in-home service to monitor her behavior
      and her home environment, to insure compliance with
      recommendations, and to reinforce therapeutic interventions.


                                   -3-
(Emphasis in original.) The trial court ultimately returned custody of the Child to Father
upon finding that DCS failed to present clear and convincing evidence that the Child was
dependent and neglected in Father’s care. The trial court also ordered that Mother was to
have supervised visitation with the Child and that the paternal grandfather would have no
contact with the Child.

       The trial court again removed the Child from Father’s custody in April 2012 but
did not find clear and convincing evidence that the Child was dependent and neglected in
its subsequent order. The court subsequently returned the Child to the legal and physical
custody of Father. The court ordered that Father could supervise Mother’s visitation with
the Child and that alcoholic beverages should not be on the premises where the Child
resided.

       On October 8, 2013, the trial court entered an emergency order removing the
Child from the parents’ home where both Mother and Father were living with the Child.
In the removal order, the trial court found that “it was reasonable to make no effort to
maintain the child in the home due to the circumstances of the family and the child.”
Following an adjudicatory hearing conducted on May 29, 2014, the trial court entered an
order finding the Child to be dependent and neglected on June 11, 2014. The trial court
found by clear and convincing evidence that the Child was dependent and neglected due
to concerns resulting from Mother’s ongoing mental health issues; Father’s substance
abuse issues; the parents’ failure to acknowledge and protect the Child from the
grandfather, whom the Child alleged sexually abused her; and the parents’ failure to meet
the Child’s needs. Although it is undisputed that both parents were residing in the home,
the Child was in the legal custody of Father at the time of removal.

        DCS filed a petition to terminate the parents’ parental rights to the Child on
November 19, 2014. The trial court conducted a bench trial spanning the course of four
days on October 12, 2015; November 6, 2015; January 25, 2016; and March 4, 2016.
Jacki McCartt, the DCS Family Services Worker, testified regarding the efforts DCS
made to assist Mother and Father in providing a suitable home for the Child from
October 8, 2013, through February 8, 2014. According to Ms. McCartt, DCS held an
initial Child and Family Team Meeting (“CFTM”) to determine whether there would be
an appropriate family placement for the Child, but no suitable family placement could be
located. Ms. McCartt explained that DCS representatives discussed with the parents at
that CFTM several concerns, including physical abuse, domestic violence, substance
abuse, and the family’s history with DCS. Subsequently, DCS placed the Child into a
level-three foster home, where she received weekly counseling therapy sessions and case
management with Omni Visions no less than three times per week. According to Ms.
McCartt, a permanency plan was developed in November 2013; however, this plan was
never ratified by the trial court.2

2
    The November 2013 permanency plan is not contained within the record before us; therefore, it will not
                                                   -4-
       Mother and Father resided together throughout the pendency of this case.
According to Ms. McCartt, during the four months following the Child’s removal from
the parents’ home, although DCS attempted to place services in the home to assist the
parents with completing their required assessments, Father refused such in-home
services. While services were also offered to Mother during that period separate from
those offered to Father, Mother did not utilize the services. Father, however, did
cooperate with the Child’s therapy during that time period. Ms. McCartt related that the
issues leading to removal were still ongoing during the four months following the Child’s
removal from the home and that she was unable to recommend unsupervised visitation
for the parents during that time. On several occasions during the pendency of the case,
Father indicated to Ms. McCartt that Mother was hospitalized at Woodridge Psychiatric
Hospital (“Woodridge”). According to Ms. McCartt, Mother continued to experience
ongoing mental health problems and had been hospitalized in Woodridge in April and
August prior to trial.

       DCS developed a permanency plan for the family on June 12, 2014, with dual
goals of “Return to Parent” and “Adoption” and a target date for those goals of December
31, 2014. The permanency plan required the parents to complete a parenting assessment
and follow all recommendations from such assessment; cooperate with in-home services
and all recommendations they may provide; ensure the Child had no contact with the
paternal grandfather; participate “actively, openly, and honestly” in family therapy and
the Child’s therapy upon the request of the therapist; develop communication skills
during family therapy; and engage in visitations with the Child. Additionally, Father was
to complete an alcohol and drug assessment, follow all recommendations from such
assessment, complete a psychological assessment, and follow all recommendations from
that assessment. The trial court ratified this permanency plan on June 30, 2014, entering
an order reflecting the ratification on July 11, 2014. In its order, the court found that “the
tasks in the Permanency Plan are reasonable and related to achieving permanency for this
child and towards remedying the reasons that the child requires foster care.” As part of
the June 2014 permanency plan, Mother was also to complete a psychological assessment
and follow the recommendations therefrom; however, Mother objected to this
requirement in court. The trial court ordered that the requirement for Mother to
participate in a psychological assessment and follow all recommendations be stricken
from the plan, but Mother was ordered to continue in case management with Frontier
Health.

be considered by this Court when addressing the ground of substantial noncompliance with the
permanency plans. See In re T.N.L.W., No. E2006-01623-COA-R3-PT, 2007 WL 906751, at *4 (Tenn.
Ct. App. Mar. 26, 2007) (“We have previously held that when DCS is relying on substantial
noncompliance with the permanency plan as a ground for termination of parental rights, it is essential that
the plan be admitted into evidence.”).


                                                   -5-
       Following ratification of the June 2014 permanency plan, Mother underwent a
parenting assessment, while Father underwent a parenting assessment, alcohol and drug
assessment, and psychological assessment. Father’s alcohol and drug assessment
conducted by Robert C. Perry, MMHC, with Families Free provided, inter alia:

      [Father] presents with a very defiant attitude and is easily offended. He
      appears to be very uncomfortable around strangers and has a difficult time
      expressing and/or defining his emotions. According to [Father], his
      drinking at one time was significant and it is this tester[’]s belief that
      episodes of binge drinking today is very likely significant though he did not
      score as alcohol dependent at this time. It is this tester’s opinion that it will
      be very difficult for [Father] to accept any type of traditional A&D
      counseling and since his cognitive function is unknown to this tester, I can
      only presume that his ability to comprehend A&D psycho-education
      materials would be limited. Peer counseling and AA is likely to be the best
      fit for [Father].

Father’s psychological assessment recommendations included:

      Based on the information obtained in this evaluation, the following
      recommendations are being made:

         1. [Father] would benefit from individual therapy and alcohol and drug
            treatment. He would benefit from therapy which addresses any
            symptoms of anxiety. If these symptoms persist or intensify, he
            would benefit from a psychiatric consultation. He would benefit
            from therapy which addresses his pattern of substance use and
            relapse prevention. He would benefit from the administration of
            random urine drug screens.

         2. [Father] would benefit from family therapy together with all
            princip[als] involved to focus on co-parenting issues as well as on
            the impact of alcohol and drug use in the home.

         3. [Father] would benefit from successful completion of a DCS
            approved parent education course to focus on age-appropriate
            parenting techniques.

         4. In case of consideration of family reunification, [Father] would
            benefit from some type of in-home service to monitor his behavior in
            his home environment, to insure compliance with recommendations,
            and to reinforce therapeutic interventions.
                                          -6-
The report of the parenting assessment for both Mother and Father stated in relevant part
as follows:

           Both [Father] and [Mother] appear to be challenged to meet the
            parenting demands of their daughter. It should be noted that testing
            revealed cognitive limitations and challenges in their ability to
            process both auditory and visual information. This reality will need
            to be considered as those who work with [Father] and [Mother] plan
            and help them to parent their child. INFORMATION AND
            GUIDANCE will need to be presented in brief, incremental
            components with modeled examples of appropriate parenting, along
            with opportunities for each parent to demonstrate understanding and
            competence.

           INTENSIVE PARENTING EDUCATION which includes
            appropriate developmental expectations, the importance of providing
            a nurturing and supportive environment for [their] child, and being
            emotionally available for [the Child], is recommended. Alternatives
            to corporal punishment as disciplinary practice may be included,
            with strategies specific to the needs and motivation of a teen.

           FAMILY COUNSELING, to help guide these parents to establish a
            parental role with their daughter and to support both parents and
            child to create a respectful and supportive relationship within the
            family dynamic, is advised.

As to Father, his parenting assessment also stated:

       [Father] has established himself as hostile toward interventions. Such
       perspective in concert with cognitive limitations suggests a high likelihood
       that he may lack the ability to gain motivation and investment in the well-
       being of his child.

Additionally, Mother’s parenting assessment explained:

       If [the Child] is experiencing school issues similar to those her mother
       could not resolve herself, the likelihood, after thirteen DCS referrals, of
       [Mother] being able to parent and provide support for [the Child] to be
       successful in school attendance, is questionable. [Families Free services] to
       address the issues that led to custody, as well as wrap around services and
       educational support that will support the child to be capable/willing to self-
       monitor to attend school, are recommended.
                                            -7-
       On January 6, 2015, DCS developed an updated permanency plan for the parents,
which included essentially the same tasks for the parents to complete as the previous
plan. The new plan, however, incorporated the recommendations from the parents’
completed assessments and provided a target date of June 30, 2015. As recommended by
the parenting assessments, the permanency plan required the parents to participate in
intensive parenting education, cooperate with in-home services, and participate in family
therapy “to establish a parental role with [the Child]” and launch a “respectful and
supportive relationship within the family dynamic.” Regarding the intensive parenting
education, the parents were to “demonstrate participation and understanding of concepts,”
“cooperate with the service provider and program requirements until successfully
completed,” and demonstrate during visits their “ability to utilize parenting skills
learned.”

       The updated permanency plan also required Mother and Father to allow DCS and
the guardian ad litem to visit the home during the pendency of the case in order to
monitor “safety issues” and the “appropriateness of the environment.” Additionally,
Father was to participate in individual therapy as recommended by his psychological
assessment and to attend weekly Alcoholics Anonymous (“AA”) meetings as
recommended by his alcohol and drug assessment. The trial court ratified this
permanency plan on January 12, 2015, and entered an order reflecting the ratification on
January 27, 2015. In its order, the court found that “the tasks in the Permanency Plan are
reasonable and related to achieving permanency for this child and towards remedying the
reasons that the child requires foster care.”

       Amanda Shipley was the Child’s case manager with Omni Visions from January
2014 to December 2014. Ms. Shipley testified that as case manager, she saw the Child
weekly and facilitated visits between the Child and the parents. Most visits occurred in
the family home. Ms. Shipley also attended the Child’s therapy appointments. The
parents agreed to attend the Child’s therapy sessions twice a month; however, according
to Ms. Shipley, “that only happened a few times.” Following a court hearing in February
2014, Father informed Ms. Shipley that he would not attend therapy again. Thereafter,
the parents stopped attending family therapy for approximately six or seven months.
After that period, according to Ms. Shipley, they attended “just a few more” while she
was assigned to the case. During one visit, Ms. Shipley overheard Father instructing the
Child not to talk or cooperate with DCS. Ms. Shipley explained that there were
numerous times when Mother could not attend visits because she was hospitalized. She
also indicated that Mother hardly spoke or interacted with the Child during the visits
Mother did attend.

      Ms. Shipley testified regarding two occasions when she had to cancel the visits
between the Child and the parents. In April 2014, a cancellation occurred upon Ms.
Shipley’s and the Child’s arrival because Father appeared intoxicated. When Ms. Shipley
                                           -8-
ended the visit, Father began cursing and was gesturing rudely to her and the Child as
they drove away. Father subsequently left voice mail messages for Ms. Shipley wherein
he admitted that he had been “drinking a little bit today.” According to Ms. Shipley, the
Child cried during the entire forty-five-minute drive back to Bristol following that visit.
Additionally, Ms. Shipley had to cancel a visit in May 2014 due to Father’s “aggressive”
behavior. Father appeared to be angry with the Child, and when Father questioned the
Child about a statement she had made in court the previous day, he yelled at her and said,
“[f]ine then, you can just stay in foster care.” Father also was using curse words and
“flipped [them] off.”

        At the time of trial, Kerri Rogers was the Child’s case manager with Omni
Visions. She had replaced Ms. Shipley as the Child’s case manager in December 2014.
At trial, Ms. Rogers explained having knowledge of at least five or more instances when
Mother was hospitalized at Woodridge. Ms. Rogers reported that there were visits with
the Child at the parents’ home when Mother slept in the recliner during the entire visit.
Even when Mother was awake, she was not interactive with the Child. Ms. Rogers
reportedly observed Mother on multiple occasions speaking to people in the home or
under the porch who were not present.

       Ms. Rogers further testified that Father became angry on one occasion, throwing a
basketball in her direction. On another occasion, she observed Father instructing the
Child not to take her court-ordered medication. During a more recent visit in September
2015, Father had appeared as though he were intoxicated. Ms. Rogers described Father
as sweating, slurring his words, and talking loudly. Mother informed Ms. Rogers that
Father had been drinking. Ms. Rogers indicated that she had never felt comfortable
recommending to DCS that the parents have unsupervised visitation with the Child.

       Dr. Helen Lane testified as an expert in the field of child development and
parenting assessments. She performed Mother’s and Father’s respective parenting
assessments. During Father’s assessment, he described himself as “[h]ot tempered
sometimes when people keeps on messing with me.” Father also reported a history of
driving under the influence charges, but stated that he had not confronted as many legal
issues since the Child’s birth. In her parenting assessment, Dr. Lane concluded that
Father was “at high risk to engage in inappropriate parenting practices” and that there is a
“high likelihood that he may lack the ability to gain motivation and investment in the
wellbeing of his child.” Dr. Lane explained that Father’s results from testing placed him
within the “moderately mentally challenged range.” Furthermore, Father tended to
minimize the circumstances and stressors surrounding his family’s circumstances, listing
family strengths that Dr. Lane, as assessor, did not observe.

      As to Mother, Dr. Lane expressed concern that she appeared not to be invested in
the Child. According to Dr. Lane, Mother did not display a warmth or nurturing behavior
toward the Child and seemed disconnected during the visit. Mother’s results from testing
                                         -9-
during her parenting assessment placed her in the “moderately mentally challenged range
of cognitive functioning.” Mother informed Dr. Lane that she had admitted herself to
Woodridge about two or three times that year. Dr. Lane also took note that Mother was
very self-focused despite the Child’s absence from the home, opining that Mother might
be unable to adequately parent the Child due to her lack of concern for the Child.

       Dr. Lane articulated additional concern regarding the lack of behavioral guidelines
provided by the parents and her observation that the Child “seemed to be more in control
than anyone in that home.” According to Dr. Lane, if the Child were left in the
environment of the parents’ home, it was unlikely that Mother would be able to bring the
Child into “independent and sustaining adulthood.” Dr. Lane maintained that the parents’
home would not provide a “good, healthy situation” for the Child, and if the parents did
not complete the recommendations from the parenting assessments, the home would be
unsafe for the Child.

        Lisa Tipton, the executive director and custodian of records for Families Free,
testified that the agency provided intensive parenting education to the parents. Certain
Families Free records were admitted as an exhibit at trial. Those records reflect the visits
to the family home and telephone conversations between the case manager and the
parents. On January 14, 2015, the case manager visited Mother at Woodridge, when
Mother reported that she was seeing and hearing “bad men” again. Families Free
attempted to schedule a session on January 14, 2015, but Father did not answer.
According to Ms. Tipton, a session scheduled for January 20, 2015 was cancelled by
Father. On January 21, 2015, the Families Free case manager travelled to the parents’
home for a scheduled session, but no one was home. Subsequently, Father called and
cancelled the session scheduled for January 26, 2015.

       Families Free records further established that during a case manager’s visit with
Mother at Woodridge on January 28, 2015, Mother reported that she had begun hearing
and seeing people again and that Father had stopped providing medication to her because
it was not helping. On the same day, when a Families Free case manager made a visit to
the home, Father was present. Father became angry when the case manager arrived.
According to Ms. Tipton, Father had been served with the petition to terminate parental
rights earlier that day. Father made statements to the Families Free case manager
declaring that he would blow up the DCS building, kill the DCS family services worker,
blow up the entire courthouse, and kill the judge. According to Ms. Tipton, the records
reflected that as of January 28, 2015, “due to [Father’s] constant angry outbursts,
[Families Free had] never been able to get into any of the parenting education
curriculum.” Thereafter, Families Free services ended and were not reauthorized to begin
again until July 2015.

      A Families Free case manager met with Father on June 21, 2015, for an initial
appointment after services were reauthorized. While completing paperwork, Father
                                       - 10 -
reported that Mother was in Woodridge. Father also indicated that he had a drinking
problem and was attending AA meetings once a week. On July 27, 2015, Father
contacted the case manager to cancel a scheduled parenting education session; the visit
was rescheduled for July 31, 2015. Father, however, called and again cancelled the
scheduled parenting education session indicating he “needed to pay his light bill” and
would not be home. On August 24, 2015, the case manager visited the parents’ home and
attempted to develop a service plan with the parents. Father appeared “resistant to
agreeing with any service plan goals” at that time. During that visit, the case manager
noted that Mother’s “verbal communication and acknowledgment of the situation was
very limited.” On August 31, 2015, the case manager again visited the parents’ home,
observing Mother’s agitation demonstrated by her talking, yelling, and apparent
responses to someone the case manager did not see. Mother subsequently began hitting
the couch. Father indicated to the case manager that Mother “gets like this for a few
days” before needing to be committed to Woodridge. Subsequently, the case manager
met with Father at the family home regarding the first parenting education curriculum
session. The case manager reported that Father was “friendly and open” during that
session.

       Father cancelled a subsequent parenting education session scheduled for October
8, 2015, explaining that “he was heading to the hospital to see [Mother]” and would not
be home. Father did meet with the case manager on October 22, 2015. According to
agency records, “Father indicated that [Mother] had gotten a prescription the previous
week for a nebulizer, however, he had been unable to obtain the nebulizer for her, which
resulted in her being hospitalized again.” The case manager’s notes further state:

      [Father] was engaged with [case manager], but remains hostile against DCS
      and “the state” and feels like he is being targeted. He has very little self-
      awareness of the impact his actions, including his alcoholism and
      [Mother’s] deteriorating mental and physical health[,] have on [the Child].
      His hostile attitude and resistance to change, in addition to his limited
      cognitive functioning, present difficulties in [Father’s] learning and
      implementing new parenting techniques and approaches.

       On October 27, 2015, Father again cancelled a parenting education session and
indicated that Mother was hospitalized. The parenting education session was rescheduled
for the next day, which Father later cancelled by voicemail. The case manager noted that
Father’s speech was “slurred on the voice mail.” Father subsequently cancelled a session
for October 29, 2015, by reason of his claimed “strep throat.” The case manager again
noted that Father’s speech appeared to be slurred. Father informed her he had not been
drinking and blamed the slurred speech on his throat condition. The records also
demonstrate that Father notified the case manager that he would not meet on October 30,
2015, “because he had to pay his bills.”

                                         - 11 -
       Ms. Tipton, also testifying at trial as an expert in the field of social work,
explained that the majority of Families Free’s efforts with Father and Mother were
expended by attempting to schedule parenting education sessions and explaining to the
parents reasons for the services and why DCS had secured individuals to enter their home
for the services. Although Mother and Father were offered thirty-two sessions for
parenting education, twenty-one of those sessions were cancelled. The records also
indicate that Mother was hospitalized during several of those offered sessions.
Explaining that the parents were not able to demonstrate the skills that Families Free
hoped to develop, Ms. Tipton held concerns should the Child be returned to the custody
of the parents. Her concerns were primarily due to the financial instability in the home,
the parents’ inability to properly parent the Child, and the safety of the family members.
According to Ms. Tipton, the parents would be unable to safely parent the Child in the
foreseeable future because of mental health issues, relational challenges, and lack of
commitment to services offered to them.

       As explained by Ms. McCartt, the parents had not completed the requirements of
their permanency plans to an extent that would permit her to recommend that the parents
have unsupervised visitation with the Child or to allow the Child to return to their
custody. Although Father had completed his mental health intake with Frontier Health,
he did not continue to work with Frontier Health after his intake appointments. Father
had failed to accept or work with in-home services, and although he allowed services to
enter his home, he did not cooperate with those services. Father attended an AA meeting
at least once a month but not once a week as recommended by his assessment. Ms.
McCartt related several instances of Father’s poor conduct. Specifically, he had yelled at
her, made threats of physical harm, and left voice mails cursing her. Moreover, Father
had called the DCS attorney inappropriate names and sounded inebriated during various
voice mail messages.

       Ms. McCartt elucidated her apprehension that the parents had not acknowledged a
concern for the Child while in the company of the paternal grandfather, who had been
accused of sexually molesting the Child. Although the parents had complied with the no-
contact order regarding the grandfather, it was undisputed that he lived on the same street
as the parents and served as their primary source of transportation.

       As indicated by Ms. McCartt, while the Child had been residing and doing well in
her current foster home for more than a year, improvements in her behavior had been
observed. Meanwhile, visitation with Mother had ceased, and visitation with Father had
been restricted to a therapeutic setting. A motion to suspend Mother’s visitation, filed by
the guardian ad litem and attorney ad litem on behalf of the Child, was pending at the
time of the termination hearing. An interim order had been entered prohibiting contact
between Mother and the Child pending a hearing on the merits.


                                          - 12 -
       As the Child’s therapist in both individual and family therapy, Theresa Fletcher
described the Child to be in a “condition of suffering” when she was removed from the
parents’ home. The Child struggled with self-care, could not verbalize her emotions,
perceived herself as an adult, maintained poor social skills, had suffered the trauma of
alleged sexual abuse, and was depressed. Her symptoms were consistent with Post
Traumatic Stress Disorder. Throughout the course of her treatment, the Child met with
Ms. Fletcher weekly and, as of November 2015, had met with Ms. Fletcher seventy-six
times since she had been in DCS custody. Ms. Fletcher discussed the improvements she
had observed while the Child attended therapy. These included the Child’s ability to
better process and verbalize her thoughts and feelings, becoming more confident, and
improving her social skills.

       Although Ms. Fletcher recognized that the Child loved her parents, she expressed
concern regarding whether the Child’s needs were being met due to the dysfunction of
the family. The home environment was described as a “clear role reversal” between the
Child and the parents. Specifically, when Mother was present, the Child was the
caregiver. Although a bond existed between the Child and Mother, Ms. Fletcher opined
that Mother did not appear to have the ability to properly parent the Child. Ms. Fletcher
also reasoned that Mother’s capacity to parent was unlikely to be improved due to
Mother’s significant deterioration over the year prior to trial, including Mother’s
observed speaking to persons and seeing things not present.

        Ms. Fletcher further opined that the resolution of issues between the Child and her
parents was limited by Father’s lack of sobriety, Mother’s mental health, the parents’
inability to resolve conflicts effectively, and Father’s lack of anger management. Ms.
Fletcher would not support the Child’s return to the parents’ home at that time, indicating
that placing the Child back into the parents’ environment would cause the Child to
“erode.” Although having concerns about severing the contact between the parents and
the Child, Ms. Fletcher believed the Child’s welfare would be enhanced by her remaining
in foster care.

        At trial, Father submitted photographs of himself and the Child to demonstrate
their mutual bond. The photographs also depicted the Child’s bedroom and food existing
in his home. Regarding the therapeutic visits with the Child and Ms. Fletcher, Father
stated that he enjoyed the visits, believing the Child enjoyed them as well.

       Admitting that a visit with the Child was cancelled by reason of his alcohol
consumption, Father also acknowledged that he had consumed alcohol and was upset
when he left a voice mail message for his case manager. Father claimed that he was in
such condition because he was “tired of being harassed by The State.” According to
Father, he had addressed the situation in an effort to seek the Child’s return. With
reference to his demeanor, Father further testified that although he had thrown a

                                          - 13 -
basketball out of frustration during one visit, he in fact was aiming at the house and not
Ms. Rogers.

       By Father’s account, the AA meetings he had been attending for approximately
three months were beneficial. Although he had attempted to attend AA meetings every
week, he was not always successful. Father submitted three documents reflecting the AA
meetings he did attend. Despite recognizing that AA was a twelve-step program, Father
was unable to identify the first step of the program. Furthermore, although he had not
obtained a sponsor in the program, he insisted that he had not consumed alcohol in six
months.

        According to Father, Mother and he intended to continue to reside together. While
Father observed Mother speaking to nonexistent people, he blamed Mother’s medication
for this behavior. Father conceded that Mother would be unable to care for the Child by
herself if he was not present. Additionally, although Father had not allowed the paternal
grandfather to have contact with the Child, he did not believe the grandfather had
sexually assaulted her.

       The Child’s testimony during trial focused on various issues. She suggested that
her relationship with Father was strong and that the therapy sessions were going well.
Indicating her love for Mother and a desire to continue seeing her, the Child expressed
worry concerning her parents and their well-being. According to the Child, although her
grades were “decent” when she resided with her parents, her current performance in
school was excellent. The Child described her foster parents as “good to [her].”

      As additional evidence, DCS subpoenaed for trial Mother’s hospital records from
Woodridge. Mother objected to their admission into evidence. The trial court ultimately
admitted Mother’s hospital records as a trial exhibit.3

       Independent of the Woodridge hospital records, Mother’s and Father’s respective
medical records from Frontier Health also were admitted into evidence. Neither parent
objected to the admission of the Frontier Health records. As a recommendation of his
psychological assessment, Father was to participate in individual therapy. Father’s
Frontier Health records reflect that he appeared for an intake and initial therapy session
on March 10 and 12, 2015, and appeared to be frustrated. Reporting to a representative
of Frontier Health that he was only required to attend the initial intake appointment,
Father declined further treatment.

      Mother’s Frontier Health records evince a medical history since 2003. Mother
was reported as “no show” for her aftercare appointments with Watauga Behavioral

3
 The contents of the Woodridge Psychiatric Hospital records have not been included in the Factual and
Procedural Background section of this Opinion.
                                               - 14 -
Health Services (“WBHS”), a division of Frontier Health, on November 26, 2013;
January 7, 2014; and April 1, 2014. On October 8, 2014, Mother was seen by the
Frontier Health Mobile Crisis Response Team. Mother stated at the time that she was
depressed and held thoughts about killing her husband. Mother also reported not having
taken some of her medication in approximately two months. Consequently, she was
referred to the respective Crisis Stabilization Unit (“CSU”). While in the CSU, Mother
expressed her willingness to participate in case management services.

        On October 9, 2014, Mother participated in a group discussion session. The group
facilitator’s notes provided that Mother “will continue to work on her goals regarding
reduction of symptoms of auditory hallucinations, adjustment difficulties, and mild
[intellectual disability], with medication stabilization and compliance, therapy to help
increase healthy coping skills, and utilization of healthy coping skills more often to
improve the moment, and overall quality of life.” On October 10, 2014, Mother attended
the treatment group and was alert and engaged during the session. On October 11, 2014,
Mother participated in a group therapy session and was discharged from the CSU, with
planned aftercare to attend scheduled follow-up appointments at WBHS. On October 21,
2014, Mother failed to appear for her appointment with WBHS.

       On October 27, 2014, the case manager with WBHS met with Mother at
Woodridge. Mother reported an admission to Woodridge after experiencing increased
anxiety and depression. She agreed to participate in case management services at that
time. WBHS was to be contacted by Woodridge staff for an appointment upon Mother’s
discharge. On November 11, 2014, Mother failed to appear for her appointment with
WBHS. Subsequently on November 26, 2014, the WBHS case manager again met with
Mother at Woodridge. Mother reported having been admitted to the hospital after
experiencing suicidal ideations and increasing depression. At that time, Mother agreed to
participate in case management services with WBHS. Woodridge staff was to contact the
case manager for an appointment upon Mother’s discharge. On December 9, 2014,
Mother again failed to appear for her WBHS appointment. During a December 23, 2014
meeting with the WBHS case manager at Woodridge, Mother reported having entered
Woodridge after experiencing hallucinations of animals and people. Mother again agreed
to participate in case management services with WBHS. Woodridge staff were to
schedule aftercare appointments upon Mother’s discharge, but on December 23, 2014,
and January 6, 2015, Mother missed her appointments with WBHS.

       When the WBHS case manager again met with Mother at Woodridge on January
12, 2015, Mother reported a Woodridge admission after experiencing both auditory and
visual hallucinations. Mother informed the case manager that “she was seeing lots of
people, who all were talking, but she could not make out anything they were saying.”
Mother agreed to participate in case management services at WBHS. The case manager’s
note indicated that WBHS would be contacted by Woodridge staff for appointments upon

                                         - 15 -
Mother’s discharge from Woodridge. On January 27, 2015, Mother again missed her
appointment at WBHS.

       On February 2, 2015, when the WBHS case manager met with Mother at
Woodridge, Mother stated that her hospitalization was due to the “same reason that [she
was] always admitted to Woodridge for.” The case manager observed Mother to be
extremely agitated, with Mother complaining of both auditory and visual hallucinations.
Mother again reported a willingness to participate in case management services with
WBHS. The case manager’s note indicated that Woodridge staff would contact WBHS
to schedule appointments upon Mother’s discharge. Nonetheless, on February, 10 and
17, 2015, and March 17, 2015, Mother was reported as a “no show” for her appointments.
During a July 22, 2015 meeting with the WBHS case manager at Woodridge, Mother
reported an admission to Woodridge following a fight with her husband concerning
cigarettes. Mother again indicated a willingness to participate in case management
services at WBHS.

        Following the trial, the court entered a final order on March 22, 2016, terminating
Mother’s and Father’s parental rights to the Child. The court found by clear and
convincing evidence that (1) Mother and Father had failed to provide a suitable home, (2)
Mother and Father had failed to substantially comply with the requirements of the
permanency plans, (3) Mother was mentally incompetent and unable to care for the
Child, and (4) the conditions leading to the Child’s removal from the home still persisted
as to Mother and Father. The trial court further found by clear and convincing evidence
that termination of Mother’s and Father’s parental rights was in the best interest of the
Child. Mother and Father timely appealed.


                                   II. Issues Presented

      On appeal, Mother presents six issues, which we have restated as follows:

      1.     Whether the trial court erred by admitting Mother’s hospital records
             into evidence at trial.

      2.     Whether the trial court erred by finding clear and convincing
             evidence that Mother abandoned the Child by failing to establish a
             suitable home.

      3.     Whether the trial court erred by finding clear and convincing
             evidence that Mother had substantially failed to comply with the
             statements of responsibilities in the permanency plans.


                                          - 16 -
      4.     Whether the trial court erred by finding clear and convincing
             evidence that the conditions leading to the Child’s removal into
             protective custody persisted.

      5.     Whether the trial court erred by finding clear and convincing
             evidence that Mother was mentally incapable of caring for the Child.

      6.     Whether the trial court erred by finding clear and convincing
             evidence that it was in the Child’s best interest to terminate Mother’s
             parental rights.


Father presents four issues, which we have likewise restated as follows:

      7.     Whether the trial court erred by finding clear and convincing
             evidence that Father abandoned the Child by failing to establish a
             suitable home.

      8.     Whether the trial court erred by finding clear and convincing
             evidence that Father had substantially failed to comply with the
             statements of responsibilities in the permanency plans.

      9.     Whether the trial court erred by finding clear and convincing
             evidence that the conditions leading to the Child’s removal into
             protective custody persisted.

      10.    Whether the trial court erred by finding clear and convincing
             evidence that it was in the Child’s best interest to terminate Father’s
             parental rights.

                                III. Standard of Review

       In a termination of parental rights case, this Court has a duty to determine
“whether the trial court’s findings, made under a clear and convincing standard, are
supported by a preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006). The trial court’s findings of fact are reviewed de novo upon the record,
accompanied by a presumption of correctness unless the evidence preponderates against
those findings. Tenn. R. App. P. 13(d); see In re Carrington H., 483 S.W.3d 507, 524
(Tenn. 2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are
reviewed de novo with no presumption of correctness. See In re Carrington H., 483
S.W.3d at 524 (citing In re M.L.P., 281 S.W.3d 393 (Tenn. 2009)). The trial court’s
determinations regarding witness credibility are entitled to great weight on appeal and

                                          - 17 -
shall not be disturbed absent clear and convincing evidence to the contrary. See Jones v.
Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).

        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71
L. Ed. 2d 599 (1982)). As our Supreme Court has recently explained:

               The parental rights at stake are “far more precious than any property
       right.” Santosky, 455 U.S. at 758-59. Termination of parental rights has
       the legal effect of reducing the parent to the role of a complete stranger and
       of [“]severing forever all legal rights and obligations of the parent or
       guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also
       Santosky, 455 U.S. at 759 (recognizing that a decison terminating parental
       rights is “final and irrevocable”). In light of the interests and consequences
       at stake, parents are constitutionally entitled to “fundamentally fair
       procedures” in termination proceedings. Santosky, 455 U.S. at 754; see
       also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C., 452 U.S. 18, 27
       (1981) (discussing the due process right of parents to fundamentally fair
       procedures).

              Among the constitutionally mandated “fundamentally fair
       procedures” is a heightened standard of proof—clear and convincing
       evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
       unnecessary or erroneous governmental interference with fundamental
       parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
       “Clear and convincing evidence enables the fact-finder to form a firm belief
       or conviction regarding the truth of the facts, and eliminates any serious or
       substantial doubt about the correctness of these factual findings.” In re
       Bernard T., 319 S.W.3d at 596 (citations omitted). The clear-and-
       convincing-evidence standard ensures that the facts are established as
       highly probable, rather than as simply more probable than not. In re
       Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183
S.W.3d 652, 660 (Tenn. Ct. App. 2005).

       ***

             In light of the heightened burden of proof in termination
       proceedings, however, the reviewing court must make its own
       determination as to whether the facts, either as found by the trial court or as
                                          - 18 -
       supported by a preponderance of the evidence, amount to clear and
       convincing evidence of the elements necessary to terminate parental rights.
       In re Bernard T., 319 S.W.3d at 596-97.

In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

                       IV. Mother’s Woodridge Hospital Records

       As a threshold issue, Mother contends that because her Woodridge hospital
records were improperly admitted into evidence during trial, the termination of her
parental rights should be reversed and remanded for a new trial. Mother objected to the
admission of her hospital records on the basis of Tennessee Code Annotated § 68-11-
404(a) (2013). Although we conclude that the trial court erred in admitting Mother’s
hospital records, we determine that error to be harmless because the remaining proof
supports by clear and convincing evidence the termination of Mother’s parental rights.

      Tennessee Code Annotated § 68-11-404 is contained within Part 4 “Hospital
Records as Evidence,” of Chapter 11, “Health Facilities and Resources,” of Title 68,
“Health, Safety and Environmental Protection,” of the Tennessee Code. The Tennessee
Court of Criminal Appeals has recognized that

       [t]he main purpose of T.C.A. §§ 68-11-401 et seq. is to provide a procedure
       for a hospital, where it has no interest in the case, to respond to a subpoena
       duces tecum for hospital records by filing copies of the records
       authenticated by affidavit instead of by sending a witness to the hearing
       with the originals.

State v. Hutchinson, C.C.A. No. 887, 1990 WL 99386, at *1 (Tenn. Crim. App. July 19,
1990). Few appellate decisions have addressed the applicability of this statutory scheme
to specific situations; however, certain sections of Part 4 have been applied by this Court
in termination of parental rights proceedings. See e.g. In re C.I.J., M2006-02192-COA-
R3-PT, 2007 WL 2091228, at *4-8 (Tenn. Ct. App. July 17, 2007) (examining the
procedural requirements of Tennessee Code Annotated §§ 68-11-402, 403, 405).

       The hospital records at issue were subpoenaed by DCS, thereby triggering
application of Tennessee Code Annotated § 68-11-401, et seq. When hospital records are
subpoenaed to court, Tennessee Code Annotated §§ 68-11-402 and -405 allow for the
custodian of records to deliver a copy of the records requested directly to the court with
an accompanying affidavit authenticating the records, in lieu of the custodian of records
appearing personally at trial. The subpoenaed hospital records should be sealed upon
                                          - 19 -
their arrival to the court. See Tenn. Code Ann. § 68-11-403 (2013). With reference to
sealed envelopes or wrappers, Tennessee Code Annotated § 68-11-403 provides in
pertinent part:

      The copy of the records shall be separately enclosed in an inner envelope or
      wrapper, sealed, with the title and number of the action, name of witness
      and date of subpoena clearly inscribed on the envelope or wrapper. The
      sealed envelope or wrapper shall then be enclosed in an outer envelope or
      wrapper, sealed and directed as follows:

             (1) If the subpoena directs attendance in court, to the clerk of such
             court or to the judge thereof[.]

Opening the sealed records is controlled by Tennessee Code Annotated § 68-11-404(a),
which provides in relevant part:

      (a)(1) Unless the sealed envelope or wrapper is returned to a witness who is
      to appear personally, the copy of records shall remain sealed and shall be
      opened only at the time of trial, deposition or other hearing, upon the
      direction of the judge, court, officer, body or tribunal conducting the
      proceeding, in the presence of all parties who have appeared in person or by
      counsel at such trial, deposition or hearing. Before directing that such inner
      envelope or wrapper be opened, the judge, court, officer, body or tribunal
      shall first ascertain that either:

             (A) The records have been subpoenaed at the instance of the patient
             involved or such patient’s counsel of record;

             (B) The patient involved or someone authorized in such patient’s
             behalf to do so for such patient has consented thereto and waived
             any privilege of confidentiality involved; or

             (C) The records have been subpoenaed in a criminal proceeding.

DCS, in seeking to admit Mother’s hospital records, also relied on Tennessee Rule of
Juvenile Procedure 39(e)(5) (2014), which provides:

      All findings of fact shall be based on clear and convincing evidence.
      Neither the husband-wife, physician-patient, psychologist-patient, or




                                          - 20 -
        clergy-penitent privilege shall be grounds for excluding any evidence in
        termination of parental rights proceedings.4

        We note at the outset that “admissibility or exclusion of evidence rests within the
sound discretion of the trial court which should be reversed only for abuse of that
discretion.” See Austin v. City of Memphis, 684 S.W.2d 624, 634 (Tenn. Ct. App. 1984);
see also In re Estate of Greenamyre, 219 S.W.3d 877, 886 (Tenn. Ct. App. 2005) (“[A]
trial court will be found to have ‘abused its discretion’ only when it applies an incorrect
legal standard, reaches a decision that is illogical, bases its decision on a clearly
erroneous assessment of the evidence, or employs reasoning that causes an injustice to
the complaining party.”) (internal citations omitted).

        In its written order, the trial court found that “the records from Woodridge
Psychiatric Hospital were properly entered into evidence in this cause.” In its oral ruling,
the trial court ultimately determined that Tennessee Rule of Juvenile Procedure 39(e)(5)
dictated the admission of Mother’s hospital records and overcame the psychologist-
patient privilege. The trial court correctly noted that Rule 39(e)(5), as it existed at the
time of trial, provided that the psychologist-patient privilege would not have prevented
evidence from being entered in termination proceedings. However, Tennessee Code
Annotated § 68-11-404(a) is not predicated on the psychologist-patient privilege
addressed by Rule 39(e)(5); instead, Tennessee Code Annotated § 68-11-404(a) instructs
trial courts relative to procedure allowing for the admission of a patient’s hospital records
into evidence. As such, Tennessee Code Annotated § 68-11-404(a) would apply
regardless of whether an issue of privilege existed. Inasmuch as the trial court’s basis for
admitting the hospital records was erroneous, we determine that Mother’s hospital
records were not properly admitted into evidence. However, relative to the issues
presented on appeal, we further determine that the trial court’s error in admitting
Mother’s hospital records into evidence is harmless because the remaining clear and
convincing evidence supports the termination of Mother’s parental rights.

                        V. Grounds for Termination of Parental Rights

      Tennessee Code Annotated § 36-1-113 (Supp. 2016) lists the statutory grounds for
termination of parental rights, providing in relevant part as follows:

        (a)     The chancery and circuit courts shall have concurrent jurisdiction
                with the juvenile court to terminate parental or guardianship rights to
                a child in a separate proceeding, or as a part of the adoption
                proceeding by utilizing any grounds for termination of parental or

4
 Although the Tennessee Rules of Juvenile Procedure were restructured in 2016, this rule was in effect at
both the time of the petition’s filing and the trial itself.

                                                 - 21 -
             guardianship rights permitted in this part or in title 37, chapter 1,
             part 1 and title 37, chapter 2, part 4.

      ***

      (c)    Termination of parental or guardianship rights must be based upon:

             (1)    A finding by the court by clear and convincing evidence that
                    the grounds for termination of parental or guardianship rights
                    have been established; and

             (2)    That termination of the parent’s or guardian’s rights is in the
                    best interests of the child.

       The trial court ultimately determined that the evidence clearly and convincingly
supported a finding of four statutory grounds to terminate Mother’s parental rights: (1)
abandonment for failure to provide a suitable home, (2) substantial noncompliance with
the permanency plans, (3) mental incompetence to adequately care for the Child, and (4)
persistence of conditions leading to removal of the Child. The trial court also determined
that the evidence clearly and convincingly supported a finding of three statutory grounds
to terminate Father’s parental rights: (1) abandonment for failure to provide a suitable
home, (2) substantial noncompliance with the permanency plans, and (3) persistence of
conditions leading to removal of the Child. We will address each statutory ground in
turn.

                A. Abandonment by Failure to Provide a Suitable Home

      The trial court terminated Mother’s and Father’s parental rights on the statutory
ground that they abandoned the Child by failing to provide a suitable home. Tennessee
Code Annotated § 36-1-113(g)(1) provides, as a statutory ground for termination:

      (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
      occurred[.]

Tennessee Code Annotated § 36-1-102(1)(A) (Supp. 2016) defines abandonment, in
relevant part, as:

      (ii) The child has been removed from the home of the parent or parents or
      the guardian or guardians as the result of a petition filed in the juvenile
      court in which the child was found to be a dependent and neglected child,
      as defined in § 37-1-102, and the child was placed in the custody of the
      department or a licensed child-placing agency, that the juvenile court
      found, or the court where the termination of parental rights petition is filed
                                         - 22 -
       finds, that the department or a licensed child-placing agency made
       reasonable efforts to prevent removal of the child or that the circumstances
       of the child’s situation prevented reasonable efforts from being made prior
       to the child’s removal; and for a period of four (4) months following the
       removal, the department or agency has made reasonable efforts to assist the
       parent or parents or the guardian or guardians to establish a suitable home
       for the child, but that the parent or parents or the guardian or guardians
       have made no reasonable efforts to provide a suitable home and have
       demonstrated a lack of concern for the child to such a degree that it appears
       unlikely that they will be able to provide a suitable home for the child at an
       early date. The efforts of the department or agency to assist a parent or
       guardian in establishing a suitable home for the child may be found to be
       reasonable if such efforts exceed the efforts of the parent or guardian
       toward the same goal, when the parent or guardian is aware that the child is
       in the custody of the department[.]

As this Court has previously explained:

       A “suitable home” means more than adequate “physical space.” In re
       A.D.A., 84 S.W.3d 592, 599 (Tenn. Ct. App. 2002). “[A] home may be
       rendered unsafe and unsuitable by the conduct of its occupants.” In re
       Joshua S., No. E2010-01331-COA-R3-PT, 2011 WL 2464720, at *18
       (Tenn. Ct. App. June 16, 2011).

In re Kayla B., No. E2016-01192-COA-R3-PT, 2017 WL 438622, at *6 (Tenn. Ct. App.
Feb. 1, 2017).

        In its final judgment, the trial court enunciated specific findings of fact regarding
this statutory ground as follows:

       3) The Court finds that the child was previously removed from the home of
       the Respondents by Order of this Honorable Court and placed into the
       protective custody of the State of Tennessee, Department of Children’s
       Services.

       4) The child was removed from the home of the Respondents and into DCS
       custody on October 8, 2013. The four (4) months immediately following
       the removal of the child from the home were from October 8, 2013 to
       February 8, 2014.

       5) The Court finds that, during the four (4) months immediately following
       the removal from the home, and thereafter, DCS made reasonable efforts to
       assist the family in providing a suitable home for the child, to wit:
                                            - 23 -
a. The Court finds that, shortly after the removal of the child from
the home of the Respondents, a Child and Family Team Meeting
was held. The purpose of this meeting was to see if there were any
viable relative resources who could serve as placement for the child.
However, no relative resources could be located. At this meeting,
the Department discussed with the parents the reasons that the child
was removed into foster care, including physical abuse, mental
health concerns, domestic violence, and substance abuse.

b. The Court finds that there have been several case managers that
worked with this family. The Department’s case manager was Ms.
Jacki McCartt. Ms. McCartt prepared a permanency plan for review
and ratification by the Court.

c. During the four (4) months following removal, Ms. McCartt
requested a parenting assessment of the parents. However, this
assessment was not completed due to the father’s refusal to
cooperate with services. [Father] was not receptive to any of the
services that DCS attempted to offer him during the first four (4)
months following removal. This prohibited the parenting assessment
from being completed.

d. During the four (4) months following removal, Ms. McCartt
attempted to help [Father] complete a psychological assessment and
an alcohol and drug assessment. DCS also attempted to put in-home
services into the parents’ home.

e. During the four (4) months following removal, DCS encouraged
the parents to participate in the child’s mental health counseling.
DCS also met with the parents and set up meetings with them.
Additionally, Ms. McCartt notified the parents of court hearings and
meetings during the first four (4) months that the child was in DCS
custody for foster care.

f. DCS ensured that the child attended weekly case management
appointments. DCS also facilitated visitations between the parents
and the child. These visitations often took place at the Respondents’
home. During these visits, DCS attempted to assist the Respondents
in developing appropriate parenting techniques. The Respondents
agreed to participate in the child’s case management appointments
twice a month. The Court notes that these case management
appointments were weekly, but that the parents agreed to attend two
                             - 24 -
      (2) times per month. The Court finds that the Respondents did
      attend the first few case management sessions. However, thereafter,
      in February of 2014, [Father] stated that he would not attend any
      further family therapy. The Court further finds that, in fact, [Father]
      did not resume attending these therapy sessions until six (6) or seven
      (7) months later. Despite the Respondents’ refusal to attend these
      sessions, DCS continued to keep the parents apprised of the dates,
      times, and locations, of the child’s therapy sessions.

The Court finds that all of the efforts by the Department were reasonable
and related to remedying the conditions that brought about removal so that
the matter would not progress to a termination of the parents’ parental
rights. The Court further finds that the Department was reasonable in its
efforts to encourage the parents to participate in the services that were
being offered to them.

6) The Court finds that there is clear and convincing evidence that the
parents made no efforts to provide a suitable home for the minor child
during the four months following removal, to wit:

      a. During the four (4) months following removal, [Father] refused to
      allow services to come into the home.

      b. As to [Mother], she was living in the home with [Father] during
      the four (4) months following removal. [Mother] could have allowed
      services to come into the home, and those services were made
      available to her. The Court finds that [Mother] could have been
      given assistance by DCS and other service providers. However,
      [Mother] never expressed a desire or willingness to accept these
      services. Rather than availing herself of the services that were being
      offered to her, she acquiesced to allowing no services to come into
      the home. The Court also finds that DCS was even willing to offer
      her services separate and apart from those being offered to [Father].
      She could have completed the parenting assessment and parenting
      education, but she did not.

      c. Due to concerns in the home, during the four (4) months
      following removal, the child’s visitation remained supervised. The
      Court notes that, to date, the child’s visitations with her parents have
      yet to progress to unsupervised contact. The Court finds that the
      child has been in DCS custody for over two (2) years without any
      progress towards moving towards unsupervised visitation.

                                   - 25 -
             d. The Court finds that [Father] made no changes in his life during
             the four (4) months following removal. He continued to have
             unaddressed substance abuse and alcohol dependency issues. There
             were ongoing concerns with his parenting. These issues led to the
             removal of the child from the home and, by [Father’s] refusal to
             allow services in the home, they still continued during the four (4)
             months following removal.

             e. As to [Mother], she continued to have ongoing mental health
             issues during the four (4) months following removal.

      7) The Court finds that the [Mother’s and Father’s] failure to make even
      minimal efforts to improve their home and personal condition demonstrates
      a lack of concern for the child to such a degree that it appears unlikely that
      they will be able to provide a suitable home for the child at an early date.

      8) DCS has proven, by clear and convincing evidence, the ground of
      abandonment by failure to provide a suitable home against [Mother] and
      [Father].

Upon careful and thorough review, we determine that a preponderance of the evidence
supports the trial court’s finding by clear and convincing evidence that Mother and Father
had abandoned the Child by failing to provide a suitable home for the Child. We now
address Mother’s and Father’s respective issues regarding this statutory ground.

                                        1. Mother

        Mother contends that the trial court erred by finding that DCS made reasonable
efforts to reunite her with the Child within the four months following the Child’s removal
from the home. She also contends that the court erred in finding that she had not made
reasonable efforts to provide a suitable home within the four months following removal.
Mother concedes that DCS established by clear and convincing evidence that the Child
was removed by reason of DCS’s petition upon which the trial court adjudicated the
Child to be dependent and neglected. Moreover, she further concedes that the trial court
found that the circumstances of the Child’s situation prevented DCS from making
reasonable efforts prior to the Child’s removal from the home. Mother also does not
dispute that she was residing with Father and the Child at the time of the Child’s removal.

       In her principal brief, Mother faults DCS in failing to address her mental health
issues and for the case managers’ failures to request a clinical parenting assessment,
which would have included a mental health component administered by a mental health
professional. However, the record reflects that DCS included in Mother’s permanency
plan the requirement that Mother complete a psychological assessment and follow all
                                          - 26 -
recommendations, in addition to the parenting assessment completed. Ms. Tipton
testified that DCS will often request a general parenting assessment in combination with
a psychological assessment instead of a clinical parenting assessment and that the results
of the psychological assessment can substitute for that otherwise provided in the clinical
parenting assessment. During the ratification hearing for the June 2014 permanency plan,
Mother objected to the action step on the permanency plan requiring her to complete the
psychological evaluation. Although the trial court directed the requirement of the
psychological assessment be stricken from the plan, Mother was required to continue in
her case management with Frontier Health. Mother’s objection to the requirement of a
psychological assessment in the trial court during ratification of the permanency plan
with the later associated argument that DCS failed to request a parenting assessment with
a psychological component is unavailing. Furthermore, Frontier Health records reflect
that Mother was not compliant with her outpatient case management at WBHS.
Therefore, we determine this contention by Mother to be without merit.

        Ms. McCartt testified concerning the efforts DCS made with the family during the
initial four months after the Child was removed from the parents’ home. DCS convened
an initial CFTM, during which DCS staff attempted to locate an appropriate family
placement. During that meeting, the specific reasons for the Child’s removal were
discussed with the parents. DCS requested a parenting assessment in November 2013,
which Mother did not complete until June 2014. Mother never completed the
recommendations from that assessment during the pendency of the case. DCS provided
the Child with mental health counseling, which the parents were encouraged to attend.
Ms. Shipley testified that the parents did attend two or three sessions before Father
informed her in February 2014 that he would not be attending therapy again. According
to Ms. Shipley, Mother also did not attend therapy after Father stopped attending. Ms.
Shipley testified that although Mother did attend visits with the child, she was not
engaged with the Child during those visits. As explained by Ms. McCartt, DCS offered
Mother services to assist in remedying the reasons the Child was removed from the
home, but Mother did not accept those services. Mother further asserts that she was
compliant with her mental health services; however, her records from WBHS reflect
otherwise.

       Mother further argues that she was living with Father during the four months after
the removal and that there were no environmental concerns with the parents’ home.
However, a suitable home requires more than just an adequate physical place for the
Child to reside. See In re A.D.A., 84 S.W.3d at 599. Despite efforts by DCS, Mother and
Father had failed to address the reasons that the Child was removed from the home. Dr.
Lane testified that the reasons for removal had not been addressed by the parents and still
remained at the time of trial. Upon a thorough review of the record before this Court,
excluding Mother’s Woodridge hospital records, we conclude that the evidence
preponderates in favor of the trial court’s finding, by clear and convincing evidence, that
Mother abandoned the Child by failing to provide a suitable home.
                                            - 27 -
                                       2. Father

       Father argues that the trial court erred by determining that he had not made
reasonable efforts to reunite with the Child in the four months following removal of the
Child from the home. Having determined that the trial court did not err in finding that
DCS made reasonable efforts as to Mother, we take note here of those efforts, described
in the preceding section of this Opinion, that included Father. Additionally, DCS
requested a parenting assessment in November 2013, which Father did not complete until
June 2014. DCS also requested a psychological assessment and alcohol and drug
assessment for Father. Ms. Shipley articulated that Father did attend two or three
sessions before informing her in February 2014 that he would not be attending therapy
again. Father did not attend therapy until several months later. Father did, however,
participate in visits with the Child during this time.

       According to Ms. McCartt, Father was offered services to assist him in remedying
the reasons the Child was removed from the home; however, Father declined these
services. According to Ms. Tipton, because Father refused to participate with service
providers, he could not adequately parent the Child in the foreseeable future. Upon a
thorough review of the record before this Court, we conclude that the evidence does not
preponderate against the trial court’s finding, by clear and convincing evidence, that
Father abandoned the Child by failing to provide a suitable home.

                 B. Substantial Noncompliance with Permanency Plans

       The trial court also terminated Mother’s and Father’s parental rights on the
statutory ground that they had failed to substantially comply with the reasonable
responsibilities set out in their permanency plans. Tennessee Code Annotated § 36-1-
113(g)(2) provides as an additional ground for termination of parental rights:

      (2) There has been substantial noncompliance by the parent or guardian
      with the statement of responsibilities in a permanency plan pursuant to the
      provisions of title 37, chapter 2, part 4[.]

In its final judgment, the trial court included specific findings of fact regarding this
statutory ground as follows:

      10) The Court finds that the parents have been substantially noncompliant
      with the tasks and responsibilities set out for them in the permanency plans.

      11) The minor child’s first permanency plan contained a goal target date of
      December 31, 2014. This permanency plan contained the following tasks
      for the parents:
                                        - 28 -
      a. Complete a parenting assessment                 and       follow   all
      recommendations stemming therefrom;

      b. Cooperate with in-home service                providers     and    any
      recommendations they may have;

      c. Not allow the minor child around her grandfather, Robert G[.];

      d. Participate in the minor child’s therapy and family therapy upon
      request of the therapists;

      e. Be open and honest during therapy sessions with the child;

      f. Work on communications skills during family therapy;

      g. Engage in visitations with the minor child;

      h. As to [Father], complete an alcohol and drug assessment and
      follow all recommendations stemming therefrom; and

      i. As to [Father], complete a psychological assessment and follow
      any recommendations stemming therefrom.

12) The Court finds that the parents have consistently demonstrated that
they can complete certain assessments, but then do not follow the
recommendations from the assessments.

13) In addition to preparing the permanency plan, DCS also went over the
tasks contained in the plan with the parents.

14) At the ratification hearing for the initial permanency plan, counsel for
the mother objected to the requirement that she complete a psychological
assessment in that she was engaged in mental health services through
Frontier Health. Based upon the mother’s objection, this task was removed
from the permanency plan as a task for the mother. However, she was
ordered to continue with her case management through Frontier Health.

15) A second permanency plan was prepared by DCS and ratified by the
Court on January 12, 2015. This second plan contained the same tasks that
were contained in the first permanency plan, but incorporated the
recommendations of the parents’ assessments.

                                   - 29 -
16) The Court finds that the parents have been substantially noncompliant
with the permanency plan, to wit:

BOTH PARENTS COMPLETED A PARENTING ASSESSMENT, BUT
DID NOT COMPLY WITH THE RECOMMENDATIONS THAT
STEMMED FROM IT.

17) As to [Father], from the outset of the case, he was not cooperative with
the parenting assessment process. During the narrative interview, he was
not cooperative with the parenting assessor. He was resistant to
questioning. He stated he had been involved with DCS thirteen (13)
different times. When asked to describe[] his personality, he stated that he
was “hot tempered sometimes when people keeps on messing with me.”
The father’s parenting assessment noted that he did not follow through on
directives to the child. The assessor also observed that there was minimal
interaction between the father and the child and no observed nurturing
behavior. The parenting assessment further noted that the father was at
high risk for inappropriate parenting.         Additionally, he constantly
minimized the situation and stressors that led to the family’s circumstances.
[Father] also scored very low on the Slosson Intelligence Test, placing him
in the moderately mentally challenged range.

18) Based upon the parenting assessment, the following recommendations
were made for [Father]: (1) Intensive parenting education and (2) family
counseling.

19) The Court finds that [Mother] was more cooperative with the parenting
assessment than was her husband. The parenting assessment noted that
[Mother] had been to Woodridge Psychiatric Hospital “two (2) or three (3)
different times” in 2014. She was never engaged and was observed to be
extremely passive in her parenting of the child. She was distant, exhibited
no nurturing behavior and demonstrated minimal interaction or interest in
the visit with the child. The mother did not display any warmth or
nurturing behavior. She basically seemed to be disconnected during the
visitations with the child. She scored at a high risk to engage in
inappropriate parenting. She was observed to be very self-focused and was
more focused on herself than on the child. The mother also scored very
low on the Slosson Intelligence Scale, placing her in the moderately
mentally challenged range of intelligence.

20)   The mother’s parenting assessment contained the following
recommendations:  (1) intensive parenting education; (2) family

                                   - 30 -
counseling; and (3) family support services (if the child were to return
home).

21) The Court finds that both parents were noncompliant with the
recommendations set out for them in the parenting assessment.

22) The parents were to cooperate with in-home services to address the
concerns noted in the parenting assessment. They did not, and would not,
cooperate with these services. The parents were also to cooperate with
parenting education. They did not, and would not, cooperate with these
services either.

23) The Court finds that Families Free provided parenting education to the
family at different points in the progression of the case. The Court finds
that the Respondents would cancel many of these therapy sessions, to the
point that, out of thirty-four (34) possible appointments, they cancelled
twenty-one (21) of them.

24) The Court finds that, after Families Free was contacted to work with
the family, the father was very upset that Families Free had been assigned
to the case. In November of 2014, [Father] reported that he had already
done everything he was told to do before and that he did not understand
why he had to “do all this s*** again.” On another home visit by Families
Free, [Father] stated that it was not a good idea for Families Free to come to
the family home on that date in that [Mother] had “started talking out of her
head again.”

25) In December of 2014, Families Free again went to the [parents’] home
to work on parenting education, to no avail.

26) In January of 2015, Families Free again attempted to meet with the
family to work on parenting education. However, time and time again, the
parents continued to cancel these appointments.

27) On January 28, 2015, Families Free met with [Father]. When the
Families Free worker arrived at the home, the father began to scream, “You
f****** people. Do whatever the h*** you want to do.” The father began
yelling loudly about the child’s case manager, Jacki McCartt, who was
trying to assist him by providing services. He proceeded to curse and
threaten Ms. McCartt, DCS, the Court, and the entire legal proceeding. He
stated, “I’m going to go up there and blow up that g****** DCS building
and kill that little b****, Jacki.”[] He also exclaimed, “F*** yeah and that
g****** Judge, too.” The Court finds that these were the situations that
                                      - 31 -
DCS and in-home providers had to deal with when attempting to help the
parents. The Court finds that this was the same situation from which the
child was removed, and that she was in a condition of want and suffering at
the time of removal by this Honorable Court.

28) By the end of January 2015, it was difficult to identify any strengths
for the family. They continued to have outbursts of anger. They continued
to refuse to accept any services into the home. Due to his refusal to accept
services, Families Free was unable to engage [Father] in the parenting
education curriculum. As to [Mother], Families Free was also unable to
provide her with parenting education because of her significant mental
health issues. The Court finds that the mother acquiesced to all that was
going on in the home and did nothing to remove herself from that situation.

29) From February 2015 to July 2015, Families Free services were not
offered because the parents were not willing to accept them into their home.
The Court finds that [Father] continued to refuse any services into the home
during that time. However, despite these issues, DCS continued to attempt
to provide help and services to the family, but was unable to engage the
family during that time.

30) The Court is concerned with the family situation, in that, when most
people come into the type of situation that leads to a child’s removal from
their home, they can normally make progress in addressing issues of
concern in four (4) to six (6) months. The Court also finds that Ms. Tipton
testified that this case is atypical from other cases, in that, in her
experience, most parents are able to successfully complete a parenting
education curriculum in four (4) to six (6) months. Here, as of the date of
the filing of the petition, Families Free and DCS had worked a total of
fourteen (14) months with this family to assist them in remedying the issues
that led to removal. Yet, despite these efforts, the parents have not made
any substantial progress in completing any of the tasks set out for them in
the permanency plan. The Court finds that Families Free attempted to
provide the services that could have helped the parents in addressing the
issues of concern in their lives so that the child could return home. Yet,
despite these efforts, the parents cancelled twenty-one (21) of the possible
thirty-four (34) appointments that were offered to them by Families Free.

THE PARENTS WERE UNABLE TO ADDRESS THE ISSUES THAT
LED TO THE CHILD’S REMOVAL IN FAMILY THERAPY.



                                   - 32 -
31) Both parents were ordered to attend the minor child’s therapy
appointments. While they attended some of the family counseling sessions,
they did not complete this therapy regimen.

32) The Court finds that the goals of family therapy were to address (1) the
family’s beliefs around the alleged sexual abuse and any safety issues
associated therewith; (2) emotional management; and (3) the child’s role in
the family.

33) At the time of removal, the child’s role in the family had become
“parentified,” such that she was responsible for the care of her parents and,
in particular, her mother.

34) Due to some erosion of the mother’s own mental health needs, the
child’s therapist requested that the mother discontinue participation in
family therapy. After the mother was asked to leave therapy, the father
continued to participate “intermittently” with family therapy. However,
this therapy was of limited benefit due to [Father’s] own choices and
inaction.

35) The Court finds that both parents have been unable to contribute to the
child’s wellbeing. The Court does note that, a year later, there has been a
slight improvement in the father’s interactions and communication with the
child. However, the Court also finds that, despite this slight improvement,
mental health providers and other professionals are unable to recommend
that the child return home or begin unsupervised visitations with her
parents.

36) [Father] himself testified that there were many things that he had not
learned about in therapy with the child, including emotional management
and the child’s role in the family.

WHILE THE PARENTS DID PARTICIPATE IN VISITATION WITH
THE CHILD, THESE VISITS WERE OFTEN PROBLEMATIC AND
PLAGUED WITH DYSFUNCTION.

37) The Court finds that visitation was ordered between the parents and the
minor child. The Court finds that there were many problems during these
visitations.

38) The Court finds that, at times, the visitations between the parents and
the child went well. However, at other times, issues of dysfunction arose.
Specifically, the Court finds that, on several instances, [Father] appeared at
                                     - 33 -
visitations visibly intoxicated. Specifically, when workers and the child
would arrive at the home, [Father] would become upset and began cursing.
He would yell and use a vulgar hand gesture towards the minor child and
the workers who were present at that time. The Court finds that these
occurrences were traumatic for the child, in that she had to see her father in
this condition.

39) The Court finds that, during a visitation with the child in May of 2014,
[Father] appeared angry, loud, and aggressive. He began screaming at the
child and exclaimed, “Fine then, you can just stay in foster care.” He also
began using inappropriate language, profanity, and used inappropriate hand
gestures towards the visitation supervisor, Ms. Shipley, and the minor child.

40) During her parenting time with the child, [Mother] was not an active
participant in visitations. She barely spoke to the child during the
visitations and hardly interacted with the child at all. Further, she often was
not present at visitations due to her being hospitalized at Woodridge
Psychiatric Hospital.

41) The Court finds that, at times, the visitations between the parents and
the minor child were a detriment to the child.

42) The Court finds that [Father] discussed inappropriate topics with the
child during visitations. Specifically, the Court finds that, case workers
testified that they overheard the father tell the child not to cooperate with
“the State” and not to take her prescribed psychotropic medications. All of
these issues arose when [Father] was supposed to be having appropriate
visitation and interaction with the child. The Court finds that this is
indicative of how [Father] acts and how the home situation continues to
deteriorate.

43) The Court finds that, as to [Mother], during the visitations, she would
often sleep through much of the visit. When she was awake, she did not
interact with the child at all. The Court also notes that Ms. Shipley testified
that she never observed the mother interact with, or try to parent, the minor
child during visitations.

44) The Court finds that [Father] continued to have anger issues that were
not addressed or remedied. These anger issues culminated in a visitation at
which he threw a basketball at the child’s in-home worker.

45) The Court finds that, on September 16, 2015, [Father] brought
[Mother] to a visitation at the park and appeared to be impaired. His
                                  - 34 -
speech was slurred. He was sweating. His face was red and he was very
loud.

46) The Court finds that all of these issues complicated the situation and
made visitation unsuccessful between the child and her parents.

THE FATHER COMPLETED AN ALCOHOL                               AND DRUG
ASSESSMENT BUT    DID  NOT   COMPLY                           WITH THE
RECOMMENDATIONS STEMMING THEREFROM.

47) The Court finds that [Father] testified that he had completed an alcohol
and drug assessment.           However, he did not comply with the
recommendations from this assessment. Specifically, the Court finds that
[Father] testified that he had completed a few Alcoholics Anonymous (AA)
meetings, and that he attended these meetings approximately once per
month. However, the Court finds that, per the recommendations of the
assessment, [Father] should have been attending these meetings four (4)
times per month. Further, the Court finds that [Father] testified he did not
know the first step of the twelve (12) step program. He also does not have
an AA sponsor.

48) The Court finds that, with the exception of attending some AA
meetings, [Father] did not complete any of the recommendations of his
alcohol and drug assessment. The Court finds that this again demonstrates
his substantial noncompliance with the permanency plan.

THE  MOTHER             WAS        NONCOMPLIANT             WITH       CASE
MANAGEMENT.

49) The Court finds that the mother was ordered to comply with her case
management through Frontier Health. . . .

THE PARENTS HAVE BEEN SUBSTANTIALLY NONCOMPLIANT
WITH THE TASKS SET OUT FOR THEM IN THE PERMANENCY
PLANS.

50) The Court finds, by clear and convincing evidence, that, as a result of
the actions by the Respondents, they have never been able to move beyond
the completion of their initial assessments to address the underlying issues
of dependency and neglect that exist in their lives as to this child. In fact,
since the child’s removal over two years ago, they have never been able to
progress to unsupervised visitation with her.

                                    - 35 -
      51) DCS has proven, by clear and convincing evidence, the ground of
      substantial noncompliance against [Father] and [Mother].

(Emphasis in original.) Upon careful review, we determine that a preponderance of the
evidence supports the trial court’s findings that Mother and Father failed to substantially
comply with the reasonable responsibilities of their permanency plans. We will
separately address Mother’s and Father’s respective issues regarding this statutory
ground.

                                        1. Mother

       Mother contends that the trial court failed to specifically find that the permanency
plan requirements were reasonable and related to remedying the conditions necessitating
foster care. However, following the June 2014 permanency plan ratification, the trial
court entered an order finding that “the tasks in the Permanency Plan are reasonable and
related to achieving permanency for this child and towards remedying the reasons that the
child requires foster care.” After the January 2015 permanency plan ratification, the trial
court subsequently entered an order on January 27, 2015, finding that “the tasks in the
Permanency Plan are reasonable and related to achieving permanency for this child and
towards remedying the reasons that the child requires foster care.” As the trial court
clearly did make findings that the permanency plans were reasonable and related to
remedying the reasons why the Child requires foster care, we determine Mother’s
argument to be without merit.

       Alternatively, Mother argues that she “completed enough of the tasks required of
her in the permanency plan” so as to preclude a finding that she was substantially
noncompliant with the permanency plans. Mother was required to complete a parenting
assessment and follow all recommendations, cooperate with in-home services, allow no
contact between the Child and the paternal grandfather, participate in the Child’s therapy
sessions, be open and honest during therapy sessions, develop communications skills
during therapy sessions, and engage in visits with the Child.

       Mother did complete her parenting assessment; however, she failed to follow
through with the recommendations from the assessment. The parenting assessment
recommended that Mother complete intensive parenting education. Ms. Tipton related
that out of approximately thirty-two parenting education sessions offered, the parents had
cancelled twenty-one of them. Ms. Rogers’s testimony established that Mother was not
engaged during the visits with the Child but would instead sleep through many of the
visits. Mother attended two or three of the Child’s therapy sessions, but stopped
attending those sessions in February 2014. Mother failed to attend the sessions until
several months had passed. Upon our careful review of the record, excluding Mother’s
Woodridge hospital records, we conclude that the evidence does not preponderate against

                                          - 36 -
the trial court’s finding by clear and convincing evidence that Mother failed to
substantially comply with the reasonable requirements of the permanency plans.

                                        2. Father

       Father similarly contends that the trial court failed to make a finding that the
requirements in the permanency plans were reasonable and related to remedying the
conditions that necessitated foster care. Having previously determined that the trial court
explicitly found the permanency plans to be reasonable and related to remedying the
reasons why the Child required foster care, we determine Father’s argument in this regard
to be without merit.

      Alternatively, Father argues that he “completed enough of the tasks required of
him in the permanency plan” so as to preclude a finding that he was substantially
noncompliant. Father was required to complete a parenting assessment and follow all
recommendations, cooperate with in-home services, allow no contact between the Child
and the paternal grandfather, participate in the Child’s therapy sessions, be open and
honest during therapy sessions, develop communications skills during therapy sessions,
engage in visits with the Child, complete an alcohol and drug assessment and follow all
recommendations, and complete a psychological assessment and follow all
recommendations.

       The record establishes that Father was engaged in visits with the Child. Father did
complete his parenting assessment; however, he failed to follow through with the
assessment recommendations. The assessor recommended that Father complete intensive
parenting education. As previously noted, the parents cancelled twenty-one out of
approximately thirty-two parenting education sessions offered. Father attended two or
three of the Child’s therapy sessions but stopped attending in February 2014. Following
a court hearing in February 2014, Father informed Ms. Shipley that he would not attend
any more therapy sessions for the Child. As indicated, Father did not begin attending
those sessions again until several months had passed. Although Father completed his
psychological assessment, he did not complete the recommendations from that
assessment. Father attended an intake and initial therapy session with Frontier Health but
declined any further treatment. Father did complete his alcohol and drug assessment, but
did not complete the recommendations of that assessment. Father attended AA meetings
approximately twice per month but did not attend weekly as recommended. The trial
court found and the evidence supports that Father also did not fully participate in the
program. Significantly, Father did not have a sponsor and, when questioned, was unable
to describe the first step of the AA twelve-step program. Upon our careful review of the
record, we conclude that the evidence does not preponderate against the trial court’s
finding by clear and convincing evidence that Father failed to substantially comply with
the requirements of the permanency plans.

                                          - 37 -
                              C. Persistence of Conditions

       The trial court also terminated Mother’s and Father’s parental rights on the
statutory ground that the conditions leading to the Child’s removal from the parents’
home still persisted. On appeal, Father and Mother each respectively argue that the trial
court erred by determining that the conditions that led to removal of the Child from the
home still existed. Father also argues that “the trial court erred by finding that the
Child’s chances of being integrated into a permanent home were diminished by [Father’s]
conduct and not the lack of a permanent placement on the part of DCS.”

      Tennessee Code Annotated § 36-1-113(g)(3) provides as an additional ground for
termination of parental rights:

       The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) months and:

              (A) The conditions that led to the child’s removal or other
              conditions that in all reasonable probability would cause the
              child to be subjected to further abuse or neglect and that,
              therefore, prevent the child’s safe return to the care of the
              parent or parents or the guardian or guardians, still persist;

              (B) There is little likelihood that these conditions will be
              remedied at an early date so that the child can be safely
              returned to the parent or parents or the guardian or guardians
              in the near future; and

              (C) The continuation of the parent or guardian and child
              relationship greatly diminishes the child’s chances of early
              integration into a safe, stable and permanent home[.]

Although neither party raises the issue of whether the Child had been removed from the
parents’ home by court order for a period of at least six months, due to the fundamental
constitutional interest involved, we shall address this issue. See In re Carrington H., 483
S.W.3d at 522-24.

      In the case of In re Audrey S., 182 S.W.3d 838, 875 (Tenn. Ct. App. 2005), this
Court determined that a temporary custody order resulting from a preliminary hearing
was not sufficient to satisfy the requirement that the child had been removed from the
home of the parent by order of a court for six months. The Audrey S. Court determined:


                                          - 38 -
             The March 28, 1996 temporary custody order resulted from a
      preliminary hearing, not an adjudicatory hearing, and the restraining order
      was designed merely to preserve the status quo in advance of the
      preliminary hearing. The temporary custody order contains an implicit
      judicial finding of probable cause that Audrey S. was dependent, neglected,
      or abused. It does not contain a finding, either explicit or implicit, that
      Audrey S. was in fact dependent, neglected, or abused. The juvenile court
      never held an adjudicatory hearing on [the grandmother’s] petition for
      temporary custody of Audrey S., and there is no other court order in the
      record prior to the filing of the joint termination petition that reflects a
      finding of dependency, neglect, or abuse with respect to Audrey S.
      Accordingly, the juvenile court erred in relying on Tenn. Code Ann. § 36-
      1-113(g)(3) as a ground for terminating [the mother’s] parental rights to
      Audrey S.

Id.

        In the case at bar, the Child was removed from the home of the parents on October
8, 2013, by operation of an “Ex Parte Protective Custody Order.” In the ex parte order,
the trial court stated: “There is probable cause to believe that [the Child] is dependent
and neglected pursuant to Tenn. Code Ann. § 37-1-102(b)(12).” A preliminary hearing
was scheduled for October 10, 2013, but was continued until October 28, 2013, to allow
the parents to be appointed counsel. Upon conclusion of the adjudicatory hearing on
May 29, 2014, the trial court found the Child to be dependent and neglected in the care of
her parents. An order reflecting this finding was entered by the trial court on June 11,
2014. Following the October 8, 2013 removal order but prior to the adjudicatory hearing
order entered on June 11, 2014, no court order appears of record evincing a finding by the
trial court of dependency, neglect, or abuse with respect to the Child. DCS filed a
petition to terminate the parental rights of the parents on November 19, 2014. Because
six months had not elapsed between the date of the adjudicatory hearing order and the
filing of the termination petition, we must reverse the trial court’s determination
regarding the statutory ground of persistence of conditions.

                                D. Mental Incompetence

        The trial court also terminated Mother’s parental rights on the statutory ground
that she was mentally incompetent to adequately provide for the further care of the Child.
Mother contends that the trial court erred by terminating her parental rights based upon
this statutory ground. Tennessee Code Annotated § 36-1-113(g)(8) provides regarding
this additional ground for termination:

      (8)(A) The chancery and circuit courts shall have jurisdiction in an
      adoption proceeding, and the chancery, circuit, and juvenile courts shall
                                      - 39 -
       have jurisdiction in a separate, independent proceeding conducted prior to
       an adoption proceeding to determine if the parent or guardian is mentally
       incompetent to provide for the further care and supervision of the child, and
       to terminate that parent’s or guardian’s rights to the child;

       (B) The court may terminate the parental or guardianship rights of that
       person if it determines on the basis of clear and convincing evidence that:

              (i) The parent or guardian of the child is incompetent to adequately
              provide for the further care and supervision of the child because the
              parent’s or guardian’s mental condition is presently so impaired and
              is so likely to remain so that it is unlikely that the parent or guardian
              will be able to assume or resume the care of and responsibility for
              the child in the near future; and

              (ii) That termination of parental or guardian rights is in the best
              interest of the child;

       (C) In the circumstances described under subdivisions (8)(A) and (B), no
       willfulness in the failure of the parent or guardian to establish the parent’s
       or guardian’s ability to care for the child need be shown to establish that the
       parental or guardianship rights should be terminated[.]

The General Assembly’s exclusion of willfulness from this statutory ground “serves to
protect children from harm caused by a parent who is incapable of safely caring for
them.” See In re D.A.P., No. E2007-02567-COA-R3-PT, 2008 WL 2687569, at *5
(Tenn. Ct. App. July 9, 2008). If willfulness were required in order to terminate parental
rights for mental incompetence, “an obvious result . . . is to condemn a child, whose
parents are unfit to properly care for the child because of mental illness, to a life in serial
foster homes without any possibility of a stable, permanent home.” See State, Dep’t of
Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn. 1990).

        This Court has rejected the argument that the ground of mental incompetence is
reserved only for parents who have “a condition for which ‘no amount of intervention can
assist’” and instead has affirmed the termination of parental rights for mental disorders
such as bipolar disorder, adjustment disorder with anxiety and depressed mood,
dependent personality disorder, and schizophrenia disorder. See id. at 337-39 (affirming
the termination of parental rights of a parent diagnosed with schizophrenic disorder on
the basis of mental incompetence, although the acts of the mentally disabled parent were
not willful); In re S.M.R., No. M2008-01221-COA-R3-PT, 2008 WL 4949236, at *6
(Tenn. Ct. App. Nov. 18, 2008) (affirming a termination of parental rights on the
statutory ground of mental incompetence when the parent was diagnosed with bipolar
disorder and personality disorder, not otherwise specified); Dep’t of Children’s Servs. v.
                                          - 40 -
M.R.N., No. M2006-01705-COA-R3-PT, 2007 WL 120038, at *10 (Tenn. Ct. App. Jan.
17, 2007) (affirming a termination of parental rights on the statutory ground of mental
incompetence based on a diagnosis of adjustment disorder with anxiety and depressed
mood, as well as dependent personality disorder). The parent’s mental condition,
however, must impair the parent to an extent that he or she cannot adequately provide for
the care and supervision of the child. See Tenn. Code Ann. § 36-1-113(g)(8)(B)(i).

       In its final judgment, the trial court stated specific findings of fact regarding this
statutory ground as follows in relevant part:

       65) The Court finds that there is clear and convincing evidence that
       [Mother] is incompetent to provide adequately for the further care and
       supervision of the child because her mental health is impaired and is so
       likely to remain impaired to a level that she will probably not be able to
       resume the care and responsibility in the near future.

       66) The Court finds that Ms. Rogers testified that, on multiple occasions,
       she has observed the mother speaking to individuals who were not in the
       room. She has observed the mother talking to spaces in the home and
       under the porch of the family home. [Mother] told Ms. Rogers that she sees
       people and talks to people that Ms. Rogers was not seeing.

       67) Dr. Lane testified that the mother’s parenting assessment noted that it
       was questionable whether [Mother] would be able to parent the child.

       68) The Court finds that the mother’s parenting style is passive,
       disconnected, and disengaged, at best.

       69) The Court finds that, during visitation, the mother was very
       disconnected and appeared to lack any warmth or nurturing towards the
       child.

       70) The Court finds, by clear and convincing evidence, that the mother’s
       mental health has not improved. Specifically, the Court finds that Ms.
       Tipton testified that, in her expert opinion, [Mother] is not going to be able
       to parent the child in the future. The Court also finds that the mother is
       unlikely to be able to parent this child in the future.

       71) During the child’s family therapy sessions, the mother was observed . .
       . in a state of active psychosis. She was hearing voices and was having
       conversations with people who were not in the room. While in therapy, she
       was picking, and eating, bugs that were on the couch. The minor child was
       present when these episodes occurred.
                                          - 41 -
      72) The Court finds that, when the minor child is with her mother, the
      minor child is the caregiver.

      73) Ms. Fletcher testified that, in her opinion, the mother does not seem to
      have the ability to parent the child.

      74) Ms. Fletcher testified that, in her opinion, the mother cannot parent the
      child.

      75) The Court finds, by clear and convincing evidence, that the mother’s
      current condition presently impairs the mother to the point that it is unlikely
      that she will be able to resume being a parent or have the capability to
      parent the child.

      ***

      89) The Court finds that the mother’s lack of compliance was an ongoing
      issue in this matter. The Court finds that this lack of compliance with the
      directives of medical professionals has resulted in thirteen (13)
      hospitalizations in a psychiatric facility.

      90) DCS has proven, by clear and convincing evidence, the ground of
      mental incompetence against Respondent [Mother].

Having determined that the trial court erred by admitting the Woodridge hospital records
into evidence at trial, we have omitted the court’s findings as to those records here and
cannot consider them in reviewing the court’s conclusions. We determine, however, that
the trial court’s error in admitting Mother’s hospital records into evidence was harmless
because the remaining evidence supports by a clear and convincing standard the trial
court’s finding that Mother is mentally incompetent to adequately provide for the further
care of the Child.

       Numerous witnesses observed Mother appearing to speak to people who were not
present. Ms. Rogers observed Mother on multiple occasions speaking to nonexistent
persons in the home or under the porch. Frontier Health records establish that Mother
reported to the WBHS case manager multiple times that she was committed to
Woodridge hospital after observing people and hearing voices that were not actually
present. On one occasion, Mother described to the Families Free case manager seeing
and hearing “bad men.” Although Father blamed the effects of Mother’s medicine, he
also testified that he had observed Mother speaking to people who were not present. In
family therapy, Ms. Fletcher observed Mother speak to individuals who were not in the
room and interact with nonexistent objects.
                                          - 42 -
       Additionally, Frontier Health records reflect that at times Mother had reported
experiencing homicidal ideations toward her husband, suicidal ideations, increased
depression, and both visual and auditory hallucinations. Mother’s Frontier Health
records also show that Mother failed to comply with her mental health appointments at
WBHS. The records indicate multiple admissions to Woodridge, which resulted in
Woodridge scheduling mental health appointments for Mother with WBHS following her
discharge. Each time, although Mother would agree to participate in case management
after her release from the hospital, she failed to appear for her mental health
appointments with WBHS.

       Ms. Fletcher explained that a role reversal between Mother and the Child occurred
such that when Mother was present, the Child was the caregiver for Mother. This created
an unhealthy situation for the Child. Although Ms. Fletcher recognized a bond between
the Child and Mother, she opined that Mother did not appear to have the ability to parent
the Child. Ms. Tipton also indicated her concerns that Mother would be unable to safely
parent the Child in the foreseeable future, due in large part to her mental health issues.

       The evidence supports the trial court’s finding that Mother’s parenting style was
“passive, disconnected, and disengaged, at best.” Ms. Rogers testified that Mother did
not engage with the Child and would sometimes sleep during the visits. Additionally, Dr.
Lane indicated that Mother did not appear to be invested in the Child or her well-being.
According to Dr. Lane, Mother did not display a warmth or nurturing behavior toward the
Child and seemed disconnected from the visit. The relationship concerned Dr. Lane
because Mother was vastly focused on herself despite the Child’s absence from the
parents’ home. According to Dr. Lane, Mother might not be able to adequately parent the
Child.

       Following a thorough review of the record and excluding Mother’s Woodridge
hospital records, we conclude that the evidence does not preponderate against the trial
court’s finding by clear and convincing evidence that Mother was mentally incompetent
to adequately provide for the care and supervision of the Child. Mother’s mental
condition is presently and is likely to remain so impaired that it is unlikely Mother will be
able to assume care of and responsibility for the Child in the near future. Therefore, we
affirm the termination of Mother’s parental rights based on the statutory ground of mental
incompetence.

                               VI. Best Interest of the Child

       When a parent has been found to be unfit by establishment of at least one statutory
ground for termination of parental rights, as here, the interests of parent and child
diverge, and the focus shifts to what is in the child’s best interest. See In re Audrey S.,
182 S.W.3d 838, 877 (Tenn. Ct. App. 2005); see also In re Carrington H., 483 S.W.3d at
                                           - 43 -
507, 523 (Tenn. 2016) (“‘The best interests analysis is separate from and subsequent to
the determination that there is clear and convincing evidence of grounds for
termination.’”) (quoting In re Angela E., 303 S.W.3d 240, 254 (Tenn. 2010)). Tennessee
Code Annotated § 36-1-113(i) (Supp. 2016) provides a list of factors the trial court is to
consider when determining if termination of parental rights is in a child’s best interest.
This list is not exhaustive, and the statute does not require the court to find the existence
of every factor before concluding that termination is in a child’s best interest. See In re
Carrington H., 483 S.W.3d at 523; In re Audrey S., 182 S.W.3d at 878 (“The relevancy
and weight to be given each factor depends on the unique facts of each case.”).
Furthermore, the best interest of a child must be determined from the child’s perspective
and not the parent’s. White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004).

      Tennessee Code Annotated § 36-1-113(i) lists the following factors for
consideration:

       (1)    Whether the parent or guardian has made such an adjustment of
              circumstance, conduct, or conditions as to make it safe and in the
              child’s best interest to be in the home of the parent or guardian;

       (2)    Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services
              agencies for such duration of time that lasting adjustment does not
              reasonably appear possible;

       (3)    Whether the parent or guardian has maintained regular visitation or
              other contact with the child;

       (4)    Whether a meaningful relationship has otherwise been established
              between the parent or guardian and the child;

       (5)    The effect a change of caretakers and physical environment is likely
              to have on the child’s emotional, psychological and medical
              condition;

       (6)    Whether the parent or guardian, or other person residing with the
              parent or guardian, has shown brutality, physical, sexual, emotional
              or psychological abuse, or neglect toward the child, or another child
              or adult in the family or household;

       (7)    Whether the physical environment of the parent’s or guardian’s
              home is healthy and safe, whether there is criminal activity in the
              home, or whether there is such use of alcohol, controlled substances
              or controlled substance analogues as may render the parent or
                                          - 44 -
              guardian consistently unable to care for the child in a safe and stable
              manner;

       (8)    Whether the parent’s or guardian’s mental and/or emotional status
              would be detrimental to the child or prevent the parent or guardian
              from effectively providing safe and stable care and supervision for
              the child; or

       (9)    Whether the parent or guardian has paid child support consistent
              with the child support guidelines promulgated by the department
              pursuant to § 36-5-101.

       As this Court has explained:

       Ascertaining a child’s best interests does not call for a rote examination of
       each of Tenn. Code Ann. § 36-1-113(i)’s nine factors and then a
       determination of whether the sum of the factors tips in favor of or against
       the parent. The relevancy and weight to be given each factor depends on
       the unique facts of each case. Thus, depending upon the circumstances of a
       particular child and a particular parent, the consideration of one factor may
       very well dictate the outcome of the analysis.

In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005) (citations omitted).

        The trial court analyzed the best interest factors, specifying in its final judgment
the following findings of fact in relevant part:

       THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
       113(i)(1) ARE APPLICABLE TO THIS MATTER.

       92) It is in the best interest of the minor child for termination to be granted
       as to [Mother and Father] because they have not made changes in their
       conduct or circumstances that would make it safe for the child to go home.
       Ms. McCartt testified that the parents had made no changes such that the
       child could go home. These conditions have continued throughout the
       proceedings and continue to be an issue in the home at this time. The Court
       finds that neither parent has remedied their condition to such an extent that
       the child can return home to live with them.

       93) Dr. Lane testified that, in her expert opinion, the parents’ investment in
       this child and their ability to connect with her and build a meaningful
       relationship should have happened by the time she was thirteen (13) years
       of age. This did not happen.
                                            - 45 -
94) Ms. Tipton testified that, in her expert opinion, and due to the ongoing
mental health issues, relational challenges, and lack of commitment to the
services that are being offered to them, the parents will likely be unable to
safely and effective[ly] parent this child in the foreseeable future. As to
[Father], Ms. Tipton also testified that the father has been uncooperative
with Families Free services. The mother was also unwilling and/or unable
to work with services.

95) The Court finds that Ms. Fletcher testified that, due to concerns for the
child’s safety and wellbeing, she is unable to support even unsupervised
visitations between the parents and the child at this time. In fact, Ms.
Fletcher testified that the child’s progress would erode if she were placed
back in the family home.

96) In sum, the Court finds that this factor weighs in favor of termination
against the parents.

THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(2) ARE APPLICABLE TO THIS MATTER.

97) It is in the child’s best interests for termination to be granted as to
[Mother and Father], because they have not made lasting changes in their
lifestyle or conduct after reasonable efforts by the state to help, so that
lasting change does not appear possible. The Court finds that, despite all of
the State’s efforts to help them, the parents have not made any lasting
change in their lives or conduct.

98) The Court finds that DCS has made reasonable efforts to assist
[Mother and Father] in addressing the issues that led to removal. The Court
specifically finds that DCS funded a parenting assessment for [Mother and
Father], at no cost to themselves. After these assessments were completed,
DCS attempted to assist the [Mother and Father] in complying with the
recommendations set out therein. Further, DCS placed in-home services
into the parents’ home to assist them with parenting education. DCS
selected in-home parenting education for the parents through Families Free
because the parents indicated that transportation was an issue for them. All
of these efforts were to no avail.

99) In sum, the Court finds that this factor weighs in favor of termination
and against the parents.


                                   - 46 -
THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(3) ARE NOT APPLICABLE TO THIS MATTER.

100) The Court finds that the issue of whether the parents have participated
in regular visitation with the child does not weigh in favor of, or against,
termination. Specifically, the Court finds that, as to the mother, she has
been ordered to have no visitation with the child. As to the father,
sometimes his visitations with the child go well. At other times, the visits
are terrible and horrendous.

THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(4) ARE APPLICABLE TO THIS MATTER.

101) It is in the child’s best interests for termination to be granted as to the
Respondents, because there is no meaningful parent/child relationship
between themselves and the child.

102) The Court finds that the minor child often acts as the parent in this
case. There is not a great deal of interaction between [Mother] and the
child during visitation.

103) The Court finds that the parents have not demonstrated an interest in
the welfare of the child. The parents have demonstrated a complete lack of
empathy for the child.

104) Ms. Fletcher testified that the interactions between the child and her
father have recently improved. However, Ms. Fletcher also noted that
therapy is an isolated setting and that she is not sure that this change would
[be] maintained in the home setting. Ms. Fletcher also noted that the
mother’s absence from therapy has helped [the Child’s] relationship with
her father to some extent.

105) The Court finds that the parents are still married and that, when they
are together, they make the home situation and environment worse. When
the parents are apart, and when the father is in a therapeutic setting, the
situation is improved.

106) The Court finds that there is some form of attachment between the
parents and the minor child. However, Ms. Fletcher noted that, the family
roles and system in the [Mother’s and Father’s] home has made it an
unhealthy situation for the child. The Court finds that, while there is an
emotional connection between the child and the parents, this does not mean
that it is an appropriate parenting situation.
                                      - 47 -
107) In sum, the Court finds that there is no meaningful relationship
between the child and her parents. Thus, the Court finds that this factor
weighs in favor of termination and against the parents.

THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(5) ARE APPLICABLE TO THIS MATTER.

108) It is in the child’s best interests for termination to be granted as to
[Mother and Father], because changing caregivers at this stage of the
child’s life would have a detrimental effect on her.

109) Ms. McCartt testified that, based upon the minor child’s therapeutic
needs, she was concerned that changing her caregivers would negatively
impact the child.

110) Ms. McCartt testified that the child is doing very well in her current
foster home. She has been in this foster home for at least one (1) year.

111) At the time of removal, the child had some significant behavioral
problems. Ms. McCartt testified that these behaviors have improved since
she came into DCS custody.

112) Ms. Rogers testified that the minor child is doing well in her current
foster home. She is doing well in school.

113) Ms. Fletcher testified that she began seeing the minor child once a
week for therapy in December 2013. She has met with the child
approximately seventy-six (76) times since she entered DCS custody.
Since the child entered therapy, she is more able to verbalize her thoughts
and feelings. She can process stressful situations much better than she
could when she entered therapy. She has improved social skills. She has
improved self-esteem. She is involved in ROTC. She is more confident.

114) In sum, the Court finds that this fa[ctor] weighs in favor of
termination and against the parents.

THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(6) ARE APPLICABLE TO THIS MATTER.

115) It is in the child’s best interests for termination to be granted as to
[Mother and Father], because they have abused and neglected the minor
child at issue in this cause.
                                    - 48 -
116) The Court finds that, on May 29, 2014, the child was found to be a
dependent and neglected child. At this hearing, the Court found that the
child was in a condition of suffering in the care of her parents. At that time,
she suffered from the trauma of sexual abuse. She was a very depressed
and fragile child. She also struggled with self-care.

117) At the adjudicatory hearing, Ms. Fletcher testified that the child’s
behaviors were symptoms and coping mechanisms of broader issues of
abuse and neglect that she had suffered in the parents’ home.

118) Ms. Fletcher testified that, at the time of removal, the child presented
with symptoms that were consistent with post-traumatic stress disorder.

119) In sum, the Court finds that this factor weighs in favor of termination
and against the parents.

THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(7) ARE APPLICABLE TO THIS MATTER.

120) It is in the child’s best interest for termination to be granted as to
[Father] because he abuses alcohol, rendering him consistently unable to
care for the child in a safe and stable manner.

121) The Court finds that alcohol has been a big problem in this case. The
Court finds that the father’s issues of substance abuse are ongoing. He
continues to abuse alcohol which negatively impacts his parenting of the
child. Further, he continues to abuse alcohol even when the child is
present, such that it is unsafe for her to be around him. This compromises
the safety and overall propriety of the home environment.

122) Ms. McCartt testified that she has concerns that [Father] continues to
abuse alcohol. Further, there have been several times when the father
spoke with Families Free workers at which he sounded impaired on the
telephone.

123) In sum, the Court finds that this factor weighs in favor of termination
and against the parents in this cause.

THE BEST INTEREST FACTORS CONTAINED IN T.C.A. § 36-1-
113(i)(8) ARE APPLICABLE TO THIS MATTER.


                                    - 49 -
       124) It is in the child’s best interests for termination to be granted as to
       [Mother and Father], because their mental and emotional state would be
       detrimental to the child and would prevent them from effectively parenting
       the child.

       ***

       126) As to [Father], he continues to have unaddressed anger management
       issues, as evidenced by his numerous threats to DCS staff, service
       providers, and the Court. There are also many concerns about marital
       conflict in the family home as reflected in numerous records that have been
       admitted in this cause.

       127) The Court finds that this factor weighs in favor of termination and
       against the parents.

        The trial court therefore concluded that it was in the Child’s best interest to
terminate Mother’s and Father’s parental rights. Having determined that the trial court
erred by admitting the Woodridge hospital records into evidence at trial, we have omitted
the court’s findings as to those records here and cannot consider them in reviewing the
court’s conclusions. Upon careful review, we agree with the trial court’s conclusion that
it is in the best interest of the Child for Mother’s and Father’s parental rights to be
terminated. We will address the best interest analysis regarding each parent in turn.

                                        A. Mother

       Mother contends that termination of her parental rights is not in the best interest of
the Child. When analyzing best interest, the trial court considered each factor contained
within Tennessee Code Annotated §36-1-113(i) before determining that it was in the best
interest of the Child that Mother’s parental rights be terminated. The trial court found,
and the evidence supports, that DCS made reasonable efforts to assist Mother in
addressing the reasons why the Child was removed from the parents’ home. Despite
those efforts, Mother continued to struggle with her mental health issues as evinced by
testimony of several individuals who witnessed her behavior. The trial court found that
Mother’s mental and emotional state would be detrimental to the Child. Mother’s
medical records from Frontier Health also demonstrate that Mother consistently failed to
appear for scheduled mental health appointments. Additionally, Mother did not
cooperate with services offered to her.

       Dr. Lane, testifying as an expert in child development and parenting assessments,
indicated that she was concerned because Mother did not appear to be invested in the
Child. Mother’s visitation was eventually ceased by the trial court in September 2015.
However, even when Mother attended visits with the Child, as Ms. Rogers explained,
                                           - 50 -
Mother did not engage with the Child and would sometimes sleep during the visits. The
trial court found that, while there existed some degree of attachment, there was not a
meaningful relationship between Mother and the Child.

        Ms. Fletcher, an expert in child and family therapy, explained that a role reversal
between Mother and the Child existed such that when Mother was present, the Child
became the caregiver. According to Ms. Fletcher, this role reversal created an unhealthy
situation for the Child. Ms. Tipton, an expert in social work, also indicated her concerns
that the parents would be unable to safely parent the Child in the foreseeable future due to
mental health issues, relational challenges, and lack of commitment to services offered.
Significantly, the parents cancelled twenty-one of approximately thirty-two parenting
education sessions offered to them. Furthermore, Mother was unable to demonstrate the
parenting skills that Families Free was attempting to develop.

       The evidence preponderates in favor of a determination that the Child was doing
very well in her foster home placement. The Child expressed her approval of her foster
home, explaining that her foster parents were “good to [her].” The Child further related
that she was doing excellent work in school at the time of trial. According to Ms.
Fletcher, the Child was in a “condition of suffering” when she first began attending
therapy. She opined that returning the Child to her parents could cause the Child to
“erode,” and the Child would be benefited by remaining in foster care. From a thorough
examination of the record before us, excluding Mother’s Woodridge hospital records, we
conclude that clear and convincing evidence exists that termination of Mother’s parental
rights was in the Child’s best interest.

                                        B. Father

        Father likewise contends that termination of his parental rights is not in the best
interest of the Child. We have noted that the trial court considered each factor contained
within Tennessee Code Annotated §36-1-113(i) before determining that it was in the best
interest of the Child that Father’s parental rights be terminated. The trial court found and
a preponderance of the evidence supports that DCS made reasonable efforts to assist
Father in addressing the reasons for the Child’s removal from the parents’ home. Despite
those efforts, the trial court found that Father failed to make lasting changes in his
lifestyle so that such change does not appear possible.

       Father did not cooperate with several services offered to him. Although Father
completed his initial assessments, Father did not complete the recommendations of his
parenting assessment, alcohol and drug assessment, or his psychological assessment.




                                           - 51 -
Father has unaddressed anger management issues and his mental and emotional state is
detrimental to the Child. Father was recommended to attend individual therapy from his
psychological assessment but declined treatment after the intake and initial therapy
appointment. Ms. Tipton indicated her concerns that the parents would be unable to
safely parent the Child in the foreseeable future due to mental health issues, relational
challenges, and lack of commitment to services offered to them. Twenty-one of
approximately thirty-two parenting education sessions offered to them were cancelled.
According to Ms. Tipton, Father was unable to demonstrate the parenting skills that
Families Free was attempting to develop.

      As the trial court found, alcohol was a “big problem in this case,” and Father’s
alcohol abuse was ongoing. Father did not comply with recommendations of his alcohol
and drug assessment that he attend weekly AA meetings. Although he did attend some
meetings, Father did not obtain a sponsor and was unable to identify the first step of the
AA twelve-step program.

       The evidence supports the trial court’s finding that no meaningful relationship
existed between Father and the Child. As previously noted, the Child demonstrated
marked improvement while residing in her foster home and appeared to be thriving.
Upon a careful and thorough review of the record, we conclude that clear and convincing
evidence demonstrates that termination of Father’s parental rights was in the Child’s best
interest.

                                    VII. Conclusion

       For the foregoing reasons, we conclude that the trial court’s determination
regarding the admission of Mother’s hospital records into evidence was harmless error.
We reverse the trial court’s finding of clear and convincing evidence of the statutory
ground of persistence of conditions. We affirm the trial court’s judgment in all other
respects, including the termination of Mother’s and Father’s parental rights to the Child.
Costs on appeal are assessed equally to the appellants, Sherry G. and Teddy G, and the
appellee, Tennessee Department of Children’s Services. This case is remanded to the
trial court, pursuant to applicable law, for enforcement of the trial court’s judgment
terminating parental rights and collection of costs assessed below.


                                                   _________________________________
                                                   THOMAS R. FRIERSON, II, JUDGE




                                          - 52 -